Exhibit 10.1

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

Dated as of August 29, 2005

 

among

 

OMNI ENERGY SERVICES CORP.

 

and

 

TRUSSCO, INC., and

 

as Borrowers,

 

AMERICAN HELICOPTERS INC.,

 

OMNI ENERGY SERVICES CORP.-MEXICO,

 

OMNI PROPERTIES CORP.,

 

OMNI OFFSHORE AVIATION CORP.,

 

OMNI SEISMIC AVIATION CORP.,

 

OMNI ENERGY SEISMIC SERVICES CORP.,

 

TRUSSCO PROPERTIES, L.L.C., and

 

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

 

as Credit Parties,

 

THE LENDERS SIGNATORY HERETO

 

FROM TIME TO TIME,

 

as Lenders,

 

and

 

ORIX FINANCE CORP.

 

as Agent and Lender

 

--------------------------------------------------------------------------------

 

Credit Agreement (Omni)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page


--------------------------------------------------------------------------------

SECTION 1.   AMOUNT AND TERMS OF CREDIT    2     1.1   Credit Facility.    2    
1.2   [INTENTIONALLY OMITTED]    3     1.3   Prepayments.    3     1.4   Use of
Proceeds    6     1.5   Interest and Applicable LIBOR Margin and Index Rate
Margin; Payment Computation.    6     1.6   [INTENTIONALLY OMITTED]    8     1.7
  [INTENTIONALLY OMITTED]    8     1.8   Cash Management Systems.    8     1.9  
Fees.    8     1.10   Receipt of Payments.    9     1.11   Application and
Allocation of Payments.    10     1.12   Loan Account and Accounting.    10    
1.13   Indemnity.    11     1.14   Access.    11     1.15   Taxes.    12    
1.16   Capital Adequacy; Increased Costs; Illegality.    12     1.17   Single
Loan.    13 SECTION 2.   CONDITIONS PRECEDENT    14     2.1   Conditions to the
Closing.    14     2.2   Further Conditions to Each Advance.    15     2.3  
Additional Conditions Precedent to Post-Closing Date Advances.    16     2.4  
Conditions to Conversion or Continuation of an Advance into a LIBOR Loan.    16
SECTION 3.   REPRESENTATIONS AND WARRANTIES    17     3.1   Corporate Existence;
Compliance with Law    17     3.2   Executive Offices, Collateral Locations,
FEIN.    17     3.3   Corporate Power, Authorization, Enforceable Obligations.
   18     3.4   Financial Statements and Projections.    18     3.5   Material
Adverse Effect.    19     3.6   Ownership of Property; Liens.    19     3.7  
Labor Matters.    20     3.8   Ventures, Subsidiaries and Affiliates;
Outstanding Stock and Indebtedness.    21     3.9   Government Regulation    21
    3.10   Margin Regulations    21     3.11   Taxes    21     3.12   ERISA.   
22     3.13   No Litigation    23     3.14   Brokers    23     3.15  
Intellectual Property    23     3.16   Full Disclosure    23     3.17  
Environmental Matters.    24     3.18   Insurance    24

 

    i    Credit Agreement (Omni)



--------------------------------------------------------------------------------

    3.19   Deposit and Disbursement Accounts    25     3.20   Government
Contracts    25     3.21   Customer and Trade Relations    25     3.22  
Bonding; Licenses    25     3.23   Solvency    25     3.24   Aircraft    25    
3.25   Anti-Terrorism Laws.    25     3.26   Inactive Subsidiaries    26    
3.27   Nature of Business    26     3.28   Revolver Documents and Senior Term
Loan Documents    26     3.29   Subordinated Debt    26     3.30   Ownership of
Property Identified in Pre-Closing Field Survey and Audit    26 SECTION 4.  
FINANCIAL STATEMENTS AND INFORMATION    26     4.1   Reports and Notices.    26
    4.2   Communication with Accountants    26 SECTION 5.   AFFIRMATIVE
COVENANTS    27     5.1   Maintenance of Existence and Conduct of Business    27
    5.2   Payment of Charges.    27     5.3   Books and Records    27     5.4  
Insurance; Damage to or Destruction of Collateral.    28     5.5   Compliance
with Laws    31     5.6   Supplemental Disclosure    31     5.7   Intellectual
Property    31     5.8   Environmental Matters    31     5.9   Landlords’
Agreements, Mortgagee Agreements, Bailee Letters and Real Estate Purchases    32
    5.10   Obtaining of Permits, Etc.    33     5.11   [INTENTIONALLY OMITTED]
   33     5.12   [INTENTIONALLY OMITTED]    33     5.13   Explosives.    33    
5.14   Revolving Credit Facility    33     5.15   [INTENTIONALLY OMITTED]    33
    5.16   Consent to Purchase of Senior Term Loan Obligations and Revolver
Obligations    33     5.17   Further Assurances    33     5.18   Right of First
Refusal    33 SECTION 6.   NEGATIVE COVENANTS    34     6.1   Mergers,
Subsidiaries, Etc.    34     6.2   Investments; Loans and Advances    34     6.3
  Indebtedness.    35     6.4   Employee Loans and Affiliate Transactions.    37
    6.5   Capital Structure and Business    37     6.6   Guaranteed Indebtedness
   37     6.7   Liens    37     6.8   Sale of Stock and Assets    37     6.9  
ERISA    38     6.10   Financial Covenants    38     6.11   Hazardous Materials;
Explosives    38

 

    ii    Credit Agreement (Omni)



--------------------------------------------------------------------------------

    6.12   Sale-Leasebacks    38     6.13   Restricted Payments    38     6.14  
Change of Corporate Name, State of Incorporation or Location; Change of Fiscal
Year    39     6.15   No Impairment of Intercompany Transfers    39     6.16  
Changes Relating to Subordinated Debt; Material Contracts.    39     6.17  
Anti-Terrorism Laws    39     6.18   Inactive Subsidiaries    40     6.19  
Compensation    40 SECTION 7.   TERM    40     7.1   Termination    40     7.2  
Survival of Obligations upon Termination of Financing Arrangements    40
SECTION 8.   EVENTS OF DEFAULT; RIGHTS AND REMEDIES    40     8.1   Events of
Default.    40     8.2   Remedies.    42     8.3   Waivers by Credit Parties   
43 SECTION 9.   ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT    43    
9.1   Assignment and Participations.    43     9.2   Appointment of Agent.    45
    9.3   Agent’s Reliance, Etc.    46     9.4   ORIX and Affiliates.    46    
9.5   Lender Credit Decision.    47     9.6   Indemnification    47     9.7  
Successor Agent    47     9.8   Setoff and Sharing of Payments    48     9.9  
Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.    48
SECTION 10.   SUCCESSORS AND ASSIGNS    50     10.1   Successors and Assigns   
50 SECTION 11.   MISCELLANEOUS    50     11.1   Complete Agreement; Modification
of Agreement    50     11.2   Amendments and Waivers.    51     11.3   Fees and
Expenses    52     11.4   No Waiver    53     11.5   Remedies    54     11.6  
Severability    54     11.7   Conflict of Terms    54     11.8   Confidentiality
   54     11.9   GOVERNING LAW    54     11.10   Notices    55     11.11  
Section Titles    55     11.12   Counterparts    56     11.13   WAIVER OF JURY
TRIAL    56     11.14   Press Releases and Related Matters    56     11.15  
Reinstatement    56     11.16   Advice of Counsel    56

 

    iii    Credit Agreement (Omni)



--------------------------------------------------------------------------------

    11.17   No Strict Construction    56     11.18   Intercreditor Agreement   
57 SECTION 12.   CROSS-GUARANTY    57     12.1   Cross-Guaranty    57     12.2  
Waivers by Borrowers    57     12.3   Benefit of Guaranty    57     12.4  
Waiver of Subrogation, Etc.    58     12.5   Election of Remedies    58     12.6
  Limitation    58     12.7   Contribution with Respect to Guaranty Obligations.
   59     12.8   Liability Cumulative.    59

 

    iv    Credit Agreement (Omni)



--------------------------------------------------------------------------------

INDEX OF APPENDICES

 

Annex A (Recitals)    -      Definitions Annex B    -      [INTENTIONALLY
OMITTED] Annex C    -      [INTENTIONALLY OMITTED] Annex D (Section 2.1(a))    -
     Schedule of Documents Annex E (Section 4.1(a))    -      Financial
Statements and Projections — Reporting Annex F (Section 4.1(b))    -     
[INTENTIONALLY OMITTED] Annex G (Section 6.10)    -      Financial Covenants
Annex H (Section 9.9(a))    -      Lenders’ -Wire Transfer Information Annex I
(Section 11.10)    -      Notice Addresses Annex J (from Annex A            
Term Loan Commitment Definition)    -      Term Loan Commitment Annex K (from
Annex A Equity Commitment Definition)           Terms of Equity Commitment
Exhibit 1.1(a)(i)    -      Form of Notice of Advance Exhibit 1.1(a)(ii)    -
     Form of Term Note Exhibit 1.5(e)           Form of Notice of
Conversion/Continuation Exhibit 9.1(a)    -      Form of Assignment Agreement
Schedule 1.1    -      Agent’s Representatives Disclosure Schedule 1.4    -     
Sources and Uses; Funds Flow Memorandum Disclosure Schedule 3.1    -      Type
of Entity; State of Organization Disclosure Schedule 3.2    -      Executive
Offices, Collateral Locations, FEIN Disclosure Schedule 3.4(a)    -     
Financial Statements Disclosure Schedule 3.4(b)    -      Pro Forma
Disclosure Schedule 3.4(c)    -      Projections Disclosure Schedule 3.6    -
     Real Estate and Leases Disclosure Schedule 3.7    -      Labor Matters
Disclosure Schedule 3.8    -      Ventures, Subsidiaries and Affiliates;
Outstanding Stock Disclosure Schedule 3.11    -      Tax Matters Disclosure
Schedule 3.12    -      ERISA Plans Disclosure Schedule 3.13    -     
Litigation Disclosure Schedule 3.14    -      Brokers Disclosure Schedule 3.15
   -      Intellectual Property Disclosure Schedule 3.17    -      Hazardous
Materials Disclosure Schedule 3.18    -      Insurance Disclosure Schedule 3.19
   -      Deposit and Disbursement Accounts Disclosure Schedule 3.20    -     
Government Contracts Disclosure Schedule 3.22    -      Bonds; Patent, Trademark
Licenses Disclosure Schedule 5.1    -      Trade Names Disclosure Schedule 6.3
   -      Indebtedness Disclosure Schedule 6.4(a)    -      Transactions with
Affiliates Disclosure Schedule 6.7    -      Existing Liens Disclosure Schedule
6.13    -      Restricted Payments

 

    v    Credit Agreement (Omni)



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this “Agreement”) is entered into as of August 29, 2005,
among:

 

(a) (i) OMNI ENERGY SERVICES CORP., a Louisiana corporation (“Omni”); and
TRUSSCO, INC., a Louisiana corporation (“Trussco,” Omni and Trussco are
hereinafter sometimes referred to individually or collectively as “Borrower” or
“Borrowers”);

 

(b) (i) AMERICAN HELICOPTERS INC., a Texas corporation (“American”); and

 

(ii) OMNI ENERGY SERVICES CORP.-MEXICO, a Louisiana corporation (“Mexico”);

 

(iii) OMNI PROPERTIES CORP, a Louisiana corporation (“Omni Properties”);

 

(iv) OMNI OFFSHORE AVIATION CORP., a Louisiana corporation (“Offshore
Aviation”);

 

(v) OMNI SEISMIC AVIATION CORP., a Louisiana corporation (“Seismic Aviation”);

 

(vi) OMNI ENERGY SEISMIC SERVICES CORP., a Louisiana corporation (“Seismic
Services”); and

 

(vii) TRUSSCO PROPERTIES, L.L.C., a Louisiana limited liability company
(“Trussco Properties”; American, Mexico, Omni Properties, Offshore Aviation,
Seismic Aviation, Seismic Services and Trussco Properties are hereinafter
sometimes referred to individually or collectively as “Guarantor” or
“Guarantors”);

 

(c) the other Credit Parties signatory hereto; and

 

(d) (i) ORIX FINANCE CORP., a Delaware corporation (in its individual capacity,
“ORIX”), for itself, as Lender, and as Agent for Lenders, and (ii) the other
Lenders signatory hereto from time to time.

 

RECITALS

 

A. Borrowers have requested that Lenders extend a multiple draw term credit
facility to Borrowers of up to Twenty-Five Million Dollars ($25,000,000.00) in
the aggregate for the uses and purposes set forth on Disclosure Schedule 1.4, or
as otherwise permitted hereunder. For these purposes, Lenders are willing to
make certain loans and other extensions of credit to Borrowers of up to such
amount upon the terms and conditions set forth herein.

 

B. Borrowers have agreed to secure all of their obligations under the Loan
Documents by granting to Agent, for the benefit of Agent and Lenders, a security
interest in and lien upon substantially all of their existing and after-acquired
personal and real property other than those assets that are expressly excluded
hereunder or in the other Loan Documents.

 

C. Each Guarantor is willing to guarantee all of the obligations of Borrowers to
Agent and Lenders under the Loan Documents and to secure its guarantee
obligations by granting to Agent, for the benefit of Agent and Lenders, a
security interest in and lien upon all of its existing and after-acquired
personal and real property other than those assets that are expressly excluded
hereunder or in the other Loan Documents.

 

D. Capitalized terms used in this Agreement shall have the meanings ascribed to
them in Annex A and, for purposes of this Agreement and the other Loan
Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.

 

    1    Credit Agreement (Omni)



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

SECTION 1. AMOUNT AND TERMS OF CREDIT

 

1.1 Credit Facility.

 

(a) Term Loan.

 

(i) Subject to the terms and conditions hereof, each Lender agrees to make
available to Borrowers from time to time until the Commitment Termination Date
its Pro Rata Share of advances (each an “Advance”). The aggregate amount of
Advances shall not at any time through and including the Commitment Termination
Date exceed the Term Loan Commitment. Furthermore, the Pro Rata Share of the
aggregate Advances made by any Lender shall not at any time through and
including the Commitment Termination Date exceed its separate Term Loan
Commitment. The obligations of each Lender hereunder shall be several and not
joint. Until the Commitment Termination Date, any Borrower may borrow under this
Section 1.1(a); provided, that the amount of any Advance to be made at any time
shall not exceed Term Loan Availability at such time. Each Advance shall be made
on notice by Borrower Representative on behalf of the applicable Borrower to one
of the representatives of Agent identified in Schedule 1.1 at the address
specified therein. Any such notice must be given no later than 11:00 a.m. New
York time five (5) Business Days in advance of the funding date for the
requested Advance (the date of the funding of any Advance, the “Funding Date”).
Each such notice (a ”Notice of Advance”) must be given in writing (by telecopy
or overnight courier) substantially in the form of Exhibit 1.1(a)(i), and shall
include the information required in such Exhibit and such other information as
may be required by Agent. Each Notice of Advance shall be irrevocable and the
applicable Borrower shall be bound to make a borrowing in accordance therewith.
Each Advance shall be made in a minimum amount of $2,000,000. On the Commitment
Termination Date, the Term Loan Commitment will be automatically and permanently
reduced to zero dollars ($0). Notwithstanding anything in this Agreement to the
contrary, the determination whether to fund any requested Advance (other than
the initial Advance to be funded on the Closing Date) shall be made on a
case-by-case basis and shall require the consent of all of the Lenders.

 

(ii) Except as provided in Section 1.12, each Borrower shall execute and deliver
to each Lender a note to evidence the Term Loan Commitment of that Lender. Each
note shall be in the principal amount of the Term Loan Commitment of the
applicable Lender, dated the Closing Date and substantially in the form of
Exhibit 1.1(a)(ii) (each a “Term Note” and, collectively, the “Term Notes”).
Each Term Note shall represent the obligation of the applicable Borrower to pay
the applicable Lender’s Term Loan Commitment or, if less, such Lender’s Pro Rata
Share of the aggregate unpaid principal amount of all Advances to such Borrower
together with interest thereon as prescribed in Section 1.5. The aggregate
principal amount of the Advances advanced to each Borrower shall be the primary
obligation of that Borrower (but shall also be guaranteed by all other Borrowers
pursuant to Section 12), and the principal amount thereof outstanding at any
time is referred to herein as such Borrower’s “Allocable Share” of the Term
Loan.

 

    2    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(iii) Each Borrower shall repay its Allocable Share of the Term Loan in
quarterly installments that are payable as follows:

 

(1) If, and for as long as, the Senior Term Loan is outstanding, each Borrower
shall pay on each Loan Payment Date beginning with April 1, 2008 an amount equal
to its Allocable Share of $175,000.

 

(2) At any time that the Senior Term Loan is paid in full and all commitments
with respect thereto have terminated, each Borrower shall pay on each Loan
Payment Date hereunder an amount equal to 1.875% of its Allocable Share of all
Advances under the Term Loan outstanding as of December 31, 2006.

 

Notwithstanding Section 1.1(a)(ii), the aggregate outstanding principal balance
of the Term Loan shall be due and payable in full in immediately available funds
on the Maturity Date, if not sooner paid in full. No payment with respect to the
Term Loan may be reborrowed.

 

(iv) Each payment of principal with respect to the Term Loan shall be paid to
Agent for the ratable benefit of each Lender, ratably in proportion to each such
Lender’s respective Pro Rata Share.

 

(b) Reliance on Notices; Appointment of Borrower Representative. Agent shall be
entitled to rely upon, and shall be fully protected in relying upon, any Notice
of Advance or similar notice believed by Agent to be genuine. Agent may assume
that each Person executing and delivering any notice in accordance herewith was
duly authorized, unless the responsible individual acting thereon for Agent has
actual knowledge to the contrary. Each Credit Party hereby designates Omni as
its representative and agent on its behalf for the purposes of issuing Notices
of Advance, giving instructions with respect to the disbursement of each
Advance, giving and receiving all other notices and consents hereunder or under
any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Credit Party or Credit
Parties under the Loan Documents. Borrower Representative hereby accepts such
appointment. Agent and each Lender may regard any notice or other communication
pursuant to any Loan Document from Borrower Representative as a notice or
communication from all Credit Parties, and may give any notice or communication
required or permitted to be given to any Credit Party or Credit Parties
hereunder to Borrower Representative on behalf of such Credit Party or Credit
Parties. Each Credit Party agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such Credit
Party and shall be binding upon and enforceable against such Credit Party to the
same extent as if the same had been made directly by such Credit Party.

 

1.2 [INTENTIONALLY OMITTED]

 

1.3 Prepayments.

 

(a) Voluntary Prepayments. Borrowers may, at any time after the first
anniversary of the Closing Date, (i) on at least five (5) days’ prior written
notice by Borrower Representative to Agent voluntarily prepay all or part of the
Term Loan; provided that any such prepayments shall be in a minimum amount of
$1,000,000 and integral multiples of

 

    3    Credit Agreement (Omni)



--------------------------------------------------------------------------------

$500,000 in excess of such amount and (ii) on at least ten (10) days’ prior
written notice by Borrower Representative to Agent, terminate the Term Loan
Commitment; provided that upon such termination, the entire Term Loan and all
other Obligations shall be immediately due and payable in full. Borrowers may
not voluntarily prepay all or any portion of the Term Loan or voluntarily
terminate any portion of the Term Loan Commitment prior to the first anniversary
of the Closing Date. Any such voluntary prepayment and any such termination of
the Term Loan Commitment as permitted above must be accompanied by the payment
of the Fee required by Section 1.9(c), if any. Upon any such prepayment and
termination of the Term Loan Commitment, each Borrower’s right to request
Advances shall simultaneously be terminated. Any partial prepayments of the Term
Loan of any Borrower shall be applied to prepay the scheduled installments of
such Borrower’s Term Loan in inverse order of maturity.

 

(b) Mandatory Prepayments.

 

(i) Immediately upon receipt by any Credit Party of any cash proceeds of any
asset disposition, and provided that the Senior Term Loan and the Revolver Loan
have each been paid in full and all commitments with respect thereto have
terminated, Borrowers shall prepay the Term Loan in an amount equal to all such
proceeds, net of (A) commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by Borrowers in connection therewith (in each case, paid to non-Affiliates), (B)
transfer taxes, (C) amounts payable to holders of senior Liens on such asset (to
the extent such Liens constitute Permitted Encumbrances hereunder), if any, and
(D) an appropriate reserve for income taxes in accordance with GAAP in
connection therewith. Any such prepayment shall be applied in accordance with
Section 1.3(c). The following shall not be subject to mandatory prepayment under
this clause (i): (1) proceeds of sales of Inventory in the ordinary course of
business; (2) asset disposition proceeds of less than $100,000 in the aggregate
after the Closing Date; and (3) asset disposition proceeds that are reinvested
by any Credit Party, with the prior written consent of the Requisite Lenders, in
Equipment, Fixtures or Real Estate that constitutes Mortgaged Property within
180 days following receipt thereof; provided, that the applicable Credit Party
notifies Agent of its intent to reinvest at the time such proceeds are received
by such Credit Party and when such reinvestment occurs. As to any amounts that
are payable as provided above based on amounts received by a Guarantor, without
limiting Borrowers’ payment obligations as provided above with respect thereto,
the relevant Guarantor shall contribute the relevant amount received by it to
the Borrower that is its direct parent (or if no Borrower is its direct parent,
to any Borrower that is its indirect parent).

 

(ii) If any Credit Party issues Stock or issues or incurs any Indebtedness
(other than Permitted Indebtedness), no later than the Business Day following
the date of receipt of the proceeds thereof, and provided that the Senior Term
Loan and the Revolver Loan have each been paid in full and all commitments with
respect thereto have terminated, Borrowers shall prepay the Term Loan in an
amount equal to (x) twenty-five percent (25%) of all such proceeds (in the case
of Stock issuances) and (y) sixty-five percent (65%) of all such proceeds (in
the case of issuance or incurrence of Indebtedness). Any such prepayment shall
be applied in accordance with Section 1.3(c). The following shall not be subject
to prepayment under this clause (ii): (x) proceeds of Stock issuances to
directors and employees of Omni

 

    4    Credit Agreement (Omni)



--------------------------------------------------------------------------------

pursuant to stock option or compensation plans approved by Omni’s Board of
Directors (or its compensation committee to the extent so empowered by such
Board of Directors) in the aggregate amount of no more than $500,000 from and
including the Closing Date, (y) net proceeds of the Preferred Stock Transaction
that are received prior to, on or after the Closing Date, until the aggregate
gross amount of such proceeds equals or exceeds $5,000,000, and (z) proceeds of
Stock issuances contemplated by the Equity Commitment. As to any amounts that
are payable as provided above based on amounts received by a Guarantor, without
limiting Borrowers’ payment obligations as provided above with respect thereto,
the relevant Guarantor shall contribute the relevant amount received by it to
the Borrower that is its direct parent (or if no Borrower is its direct parent,
to any Borrower that is its indirect parent).

 

(iii) If at any time the Leverage Ratio is in excess of the Maximum Leverage
Ratio, and provided that the Senior Term Loan and the Revolver Loan have each
been paid in full and all commitments with respect thereto have terminated,
Borrowers shall immediately prepay the outstanding principal of the Term Loan in
such amount as may be required to cause the Leverage Ratio to be no more than
the Maximum Leverage Ratio.

 

(c) Application of Certain Mandatory Prepayments. Any prepayments made by any
Borrower pursuant to Section 1.3(b) above shall be applied as follows:

 

(i) first, to Fees and reimbursable expenses of Agent then due and payable
pursuant to any of the Loan Documents;

 

(ii) second, to interest then due and payable on that Borrower’s Allocable Share
of the Term Loan;

 

(iii) third, to prepay the scheduled principal installments of that Borrower’s
Allocable Share of the Term Loan in the inverse order of maturity, until such
Allocable Share has been prepaid in full;

 

(iv) fourth, to interest then due and payable on the Allocable Share of the Term
Loan of each other Borrower, pro rata;

 

(v) fifth, to the Allocable Share of the Term Loan of each other Borrower, pro
rata, to prepay the scheduled principal installments thereof in the inverse
order of maturity, until such Allocable Shares have been prepaid in full; and

 

(vi) sixth, to all remaining Obligations of Borrowers,

 

provided, that, as to any such prepayments which are not directly attributable
to any Borrower, such amounts shall be applied to the outstanding Obligations of
all Borrowers in accordance with the foregoing, allocated ratably between the
relevant Obligations of Borrowers based on the amounts of the relevant
Obligations.

 

The Term Loan Commitment shall be permanently reduced by the amount of any such
prepayments provided for above.

 

(d) Application of Prepayments from Insurance and Condemnation Proceeds.
Provided that the Senior Term Loan and the Revolver Loan have each been paid in
full and all commitments with respect thereto have terminated, prepayments from
insurance or condemnation proceeds from casualties or losses to cash or any
Collateral in accordance with

 

    5    Credit Agreement (Omni)



--------------------------------------------------------------------------------

Section 5.4(g) and the Mortgages, respectively, shall be applied to scheduled
installments of the Allocable Share of the Term Loan of the Borrower that
incurred such casualties or losses in the inverse order of maturity. The Term
Loan Commitment shall be permanently reduced by the amount of any such
prepayments. If insurance or condemnation proceeds received by a particular
Borrower exceed the outstanding principal balance of the Allocable Share of the
Term Loan of such Borrower, the allocation and application of those excess
proceeds shall be determined by Agent, subject to the approval of Requisite
Lenders. Notwithstanding anything to the contrary in the foregoing or in any
other provision hereof (including Section 5.4), Omni may keep and retain the
insurance proceeds arising from the Casualty Aircraft up to a maximum aggregate
amount of $1,500,000; provided, that in the case of any such proceeds relating
to the Casualty Aircraft having tail number N976AA, such proceeds are promptly
used to repay the Indebtedness of Applied Financial, L.L.C. that is secured by a
Permitted Encumbrance on such Casualty Aircraft until such Indebtedness has been
paid in full.

 

(e) No Implied Consent. Nothing in this Section 1.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.
Without limiting the foregoing Section 1.3(b)(vi) shall not be deemed to
constitute a consent to any contemplated or proposed Omni Acquisition.

 

1.4 Use of Proceeds. The proceeds of the initial Advance under the Term Loan
shall be used solely for the purposes set forth on Disclosure Schedule 1.4,
which contains a description of Borrowers’ sources and uses of funds as of the
Closing Date, including the initial Advance and a funds flow memorandum
detailing how funds from each source are to be transferred to particular uses.
The proceeds of any other post-Closing Date Advance shall be used solely for
purposes approved of by Agent in its sole discretion.

 

1.5 Interest and Applicable LIBOR Margin and Index Rate Margin; Payment
Computation.

 

(a) Borrowers shall pay interest on each Advance to Agent, for the ratable
benefit of Lenders, in arrears on each applicable Interest Payment Date as
follows:

 

(i) during such periods that an Advance is designated as a LIBOR Rate Loan,
interest shall be payable at the applicable LIBOR Rate plus the Applicable LIBOR
Margin per annum and

 

(ii) during such periods that an Advance is designated as an Index Rate Loan, at
the applicable Index Rate plus the Applicable Index Margin per annum,

 

in each case as more particularly set forth below.

 

As of the Closing Date, the Applicable LIBOR Margin (such margin will be
referred to as the “Base LIBOR Margin”) shall be 8.00% and the Applicable Index
Margin (such margin will be referred to as the “Base Index Margin”) shall be
6.00%.

 

    6    Credit Agreement (Omni)



--------------------------------------------------------------------------------

The Applicable LIBOR Margin and the Applicable Index Margin may be adjusted by
reference to the following grid:

 

If Leverage Ratio is:

--------------------------------------------------------------------------------

  

Applicable LIBOR

Margin

--------------------------------------------------------------------------------

  

Applicable Index

Margin

--------------------------------------------------------------------------------

< 3.75 to 1.0

   Base LIBOR Margin    Base Index Margin

> 3.75 to 1.0

   Base LIBOR Margin plus 0.75%    Base Index Margin plus 0.75%

 

Adjustments in the Applicable LIBOR Margin or the Applicable Index Margin, as
applicable, commencing with the first Fiscal Quarter ending after the Closing
Date shall be implemented quarterly on a prospective basis, for each calendar
month commencing at least five (5) days after the date of delivery to Lenders of
the quarterly unaudited or annual audited (as applicable) Financial Statements
evidencing the need for an adjustment. Concurrently with the delivery of those
Financial Statements, Borrower Representative shall deliver to Agent and Lenders
a certificate, signed by one of its Authorized Officers, setting forth in
reasonable detail the basis for the continuance of, or any change in, the
Applicable LIBOR Margin or Applicable Index Margin. Failure to timely deliver
such Financial Statements shall, in addition to any other remedy provided for in
this Agreement, result in (i) an increase in the Applicable LIBOR Margin to the
highest level set forth in the foregoing grid for LIBOR Loans and (ii) an
increase in the Applicable Index Margin to the highest level set forth in the
foregoing grid for Index Loans, until the first day of the first calendar month
following the delivery of those Financial Statements demonstrating that such an
increase is not required. If an Event of Default has occurred and is continuing
at the time any reduction in the Applicable LIBOR Margin and/or the Applicable
Index Margin is to be implemented, that reduction shall be deferred until the
first day of the first calendar month following the date on which such Event of
Default is waived or cured.

 

(b) If any payment on the Term Loan becomes due and payable on a day other than
a Business Day, the maturity thereof will be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

 

(c) All computations of Fees calculated on a per annum basis and interest shall
be made by Agent on the basis of a 360-day year, in each case for the actual
number of days occurring in the period for which such interest and Fees are
payable. Each determination by Agent of an interest rate and Fees hereunder
shall be presumptive evidence of the correctness of such rates and Fees.

 

(d) So long as an Event of Default has occurred and is continuing under Section
8.1(a), (h) or (i) or so long as any other Event of Default has occurred and is
continuing and at the election of Agent (or upon the written request of
Requisite Lenders) confirmed by written notice from Agent to Borrower
Representative, the interest rates applicable to all Advances under the Term
Loan shall be the Index Rate plus the Applicable Index Margin plus two
percentage points (2%) per annum (the “Default Rate”), and all outstanding
Obligations shall bear interest at the Default Rate. Interest at the Default
Rate shall accrue from the initial date of such Event of Default until that
Event of Default is cured or waived and shall be payable upon demand, but in any
event shall be payable on the next regularly scheduled payment date set forth
herein.

 

    7    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(e) Borrower shall have the option to (i) request that an Advance be made as a
LIBOR Loan, (ii) convert the Advance at any time from an Index Rate Loan to a
LIBOR Loan, (iii) convert the Advance from a LIBOR Loan to an Index Rate Loan,
subject to payment of the LIBOR Breakage Fee in accordance with Section 1.9(e)
if such conversion is made prior to the expiration of the LIBOR Period
applicable thereto, or (iv) continue the Advance as a LIBOR Loan upon the
expiration of the applicable LIBOR Period and the succeeding LIBOR Period of the
continued Loan shall commence on the first day after the last day of the LIBOR
Period of the Advance to be continued. Any continuation or conversion of the
Advance into a LIBOR Loan or an Index Loan must be for the entire amount of the
Advance. Any such election may be made no more than four times per calendar year
and must be made by 1:00 p.m. (New York time) on the 3rd Business Day prior to
(1) the end of the LIBOR Period with respect to the continuation of the Advance
as a LIBOR Loan, or (2) the date on which Borrower wishes to convert the Advance
to a LIBOR Loan. If no notice of election is received with respect to an Advance
by 1:00 p.m. (New York time) on the 3rd Business Day prior to the end of the
LIBOR Period with respect thereto, the Advance shall be converted to an Index
Rate Loan at the end of its LIBOR Period. Borrower must make such election by
notice to Agent in writing, by fax or overnight courier. In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) in the form of Exhibit 1.5(e).
The Advance shall not be made, converted into or continued as a LIBOR Loan, if
an Event of Default has occurred and is continuing and Agent has determined not
to make or continue the Advance as a LIBOR Loan as a result thereof.

 

(f) Notwithstanding anything to the contrary set forth in this Section 1.5, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, that if at any time thereafter the rate of
interest payable hereunder is less than the Maximum Lawful Rate, Borrowers shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Agent, on behalf of Lenders, is equal to the
total interest that would have been received had the interest rate payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement. In no
event shall the total interest received by any Lender pursuant to the terms
hereof exceed the amount that such Lender could lawfully have received had the
interest due hereunder been calculated for the full term hereof at the Maximum
Lawful Rate.

 

1.6 [INTENTIONALLY OMITTED]

 

1.7 [INTENTIONALLY OMITTED]

 

1.8 Cash Management Systems. The Borrowers will deliver written notification to
Agent at least three (3) business days prior to any modification of the cash
management system currently maintained by Borrowers.

 

1.9 Fees.

 

(a) Borrowers will pay to ORIX, individually, the Fees specified in the ORIX Fee
Letter.

 

    8    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(b) As additional compensation for the Lenders, Borrowers shall pay to Agent,
for the ratable benefit of Lenders, in arrears, on the first Business Day of
each calendar quarter prior to the Commitment Termination Date and on the
Commitment Termination Date, a Fee for Borrowers’ non-use of available funds in
an amount equal to one percent (1.00%) per annum (calculated on the basis of a
360 day year for actual days elapsed) multiplied by the difference between (x)
the Term Loan Commitment (as it may be reduced from time to time) and (y) the
average for the period of the daily closing balances of the Term Loan
outstanding during the period for which such Fee is due.

 

(c) If Borrowers pay after acceleration or prepay all or any portion of the Term
Loan or terminate the Term Loan Commitment, whether voluntarily or involuntarily
and whether before or after acceleration of the Obligations, Borrowers shall pay
to Agent, for the benefit of Lenders as liquidated damages and compensation for
the costs of being prepared to make funds available hereunder an amount equal to
the Applicable Percentage (as defined below) multiplied by the sum of (i) the
principal amount of the Term Loan paid after acceleration or prepaid, and (ii)
the amount of the Unfunded Term Loan Commitment terminated. As used herein, the
term “Applicable Percentage” shall mean (x) three percent (3.0%) in the case of
a prepayment or termination prior to the first anniversary date of the Closing
Date (it being understood that voluntary prepayments or termination of Term Loan
Commitments are not permitted during such period); (y) two percent (2.0%) in the
case of a prepayment or termination from and after the first anniversary of the
Closing Date and prior to the third anniversary of the Closing Date and (z) one
percent (1.0%) in the case of a prepayment or termination from and after the
third anniversary of the Closing Date and prior to December 31, 2009. The Credit
Parties agree that the Applicable Percentages are a reasonable calculation of
Lenders’ lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early prepayment of the Term Loan
or termination of the Term Loan Commitment. Notwithstanding the foregoing, no
prepayment fee shall be payable by Borrowers upon a mandatory prepayment made
pursuant to Section 1.3(b) (other than clause (vi) thereof); provided, that
Borrowers do not permanently terminate the Term Loan Commitment upon any such
prepayment and, in the case of prepayments made pursuant to Sections 1.3(b)(i)
or (b)(ii), the transaction giving rise to the applicable prepayment is
expressly permitted under Section 6.

 

(d) Upon (i) any default by Borrowers in making any borrowing of, conversion
into or continuation of an Advance following Borrowers’ delivery to Agent of any
LIBOR Loan request in respect thereof or (ii) any payment of the LIBOR Loan on
any day that is not the last day of the LIBOR Period applicable thereto
(regardless of the source of such prepayment and whether voluntary, by
acceleration or otherwise), Borrowers shall pay Agent the LIBOR Breakage Fee.

 

1.10 Receipt of Payments. Borrowers shall make each payment under this Agreement
not later than 3:00 p.m. (New York time) on the day when due in immediately
available funds in Dollars to the Collection Account. For purposes of computing
interest and Fees and determining Term Loan Availability as of any date, all
payments shall be deemed received on the Business Day on which immediately
available funds therefor are received in the Collection Account prior to 3:00
p.m. (New York time). Payments received after 3:00 p.m. (New York time) on any
Business Day or on a day that is not a Business Day shall be deemed to have been
received on the following Business Day.

 

    9    Credit Agreement (Omni)



--------------------------------------------------------------------------------

1.11 Application and Allocation of Payments.

 

(a) So long as no Event of Default has occurred and is continuing, (i) payments
matching specific scheduled payments then due shall be applied to those
scheduled payments; (ii) voluntary prepayments shall be applied in accordance
with the provisions of Section 1.3(a); and (iii) mandatory prepayments shall be
applied as set forth in Sections 1.3(c) and 1.3(d), as applicable. All payments
and prepayments of the Term Loan shall be applied ratably to the portion thereof
held by each Lender as determined by its Pro Rata Share. As to any other
payment, and as to all payments made when an Event of Default has occurred and
is continuing or following the Maturity Date, each Borrower hereby irrevocably
waives the right to direct the application of any and all payments received from
or on behalf of such Borrower, and each Borrower hereby irrevocably agrees that
Agent shall have the continuing exclusive right to apply any and all such
payments against the Obligations of Borrowers as Agent may deem advisable
notwithstanding any previous entry by Agent in the Loan Account or any other
books and records. In the absence of a specific determination by Agent with
respect thereto, payments shall be applied to amounts then due and payable in
the following order: (1) to Fees and Agent’s expenses reimbursable hereunder;
(2) to interest on the Term Loan; (3) to principal payments on the Term Loan;
and (4) to all other Obligations, including expenses of Lenders to the extent
reimbursable under Section 11.3.

 

(b) Agent is authorized to, and at its sole election may, charge to the Term
Loan balance on behalf of each Borrower and cause to be paid all Fees, expenses,
Charges, costs (including insurance premiums in accordance with Section 5.4) and
interest and principal, other than principal of the Term Loan, owing by
Borrowers under this Agreement or any of the other Loan Documents if and to the
extent Borrowers fail to pay promptly any such amounts as and when due. At
Agent’s option and to the extent permitted by law, any charges so made shall
constitute part of the Term Loan hereunder.

 

1.12 Loan Account and Accounting. Agent shall maintain a loan account (the “Loan
Account”) on its books to record: all Advances and the Term Loan (and the
Allocable Share thereof of each Borrower), all payments made by Borrowers, and
all other debits and credits as provided in this Agreement with respect to the
Term Loan or any other Obligations. All entries in the Loan Account shall be
made in accordance with Agent’s customary accounting practices as in effect from
time to time. The balances in the Loan Account, as recorded on Agent’s most
recent printout or other written statement, shall, absent manifest error, be
presumptive evidence of the amounts due and owing to Agent and Lenders by each
Borrower; provided, that any failure to so record or any error in so recording
shall not limit or otherwise affect any Borrower’s duty to pay the Obligations.
Agent shall render to Borrower Representative a monthly accounting of
transactions with respect to the Term Loan setting forth the balance of the Loan
Account as to each Borrower for the immediately preceding month. Unless Borrower
Representative notifies Agent in writing of any objection to any such accounting
(specifically describing the basis for such objection), within 30 days after the
date thereof, each and every such accounting shall be presumptive evidence of
all matters reflected therein. Only those items expressly objected to in such
notice shall be deemed to be disputed by Borrowers. Notwithstanding any
provision herein contained to the contrary, any Lender may elect (which election
may be revoked) to dispense with the issuance of Notes to that Lender and may
rely on the Loan Account as evidence of the amount of Obligations from time to
time owing to it.

 

    10    Credit Agreement (Omni)



--------------------------------------------------------------------------------

1.13 Indemnity.

 

(a) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person’s respective officers, directors, employees,
attorneys, agents and representatives (each, an “Indemnified Person”), from and
against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses (including reasonable attorneys’ fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) that may be instituted or asserted against or incurred by any such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s gross negligence or willful
misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

 

(b) [INTENTIONALLY OMITTED]

 

1.14 Access. Each Credit Party that is a party hereto shall, during normal
business hours, from time to time upon two Business Days’ prior notice as
frequently as Agent reasonably determines to be appropriate: (a) provide Agent
and any of its officers, employees and agents access to its properties,
facilities, advisors, officers and employees of each Credit Party and to the
Collateral, (b) permit Agent, and any of its officers, employees and agents, to
inspect, audit and make extracts from any Credit Party’s books and records, and
(c) permit Agent, and its officers, employees and agents, to inspect, review,
evaluate and make test verifications and counts of the Accounts, Inventory and
other Collateral of any Credit Party. If an Event of Default has occurred and is
continuing, each such Credit Party shall provide such access to Agent and to
each Lender at all times and without advance notice. Furthermore, so long as any
Event of Default has occurred and is continuing, Borrowers shall provide Agent
and each Lender with access to their suppliers and customers. Each Credit Party
shall make available to Agent and its counsel reasonably promptly originals or
copies of all books and records that Agent may reasonably request. Each Credit
Party shall deliver any document or instrument necessary for Agent, as it may
from time to time reasonably request, to obtain records from any service bureau
or other Person that maintains records for such Credit Party, and shall maintain
duplicate records or supporting documentation on media, including computer tapes
and discs owned by such Credit Party. Agent will give Lenders at least five
days’ prior written notice of regularly scheduled audits. Representatives of
other Lenders may accompany Agent’s representatives on regularly scheduled
audits at no charge to Borrowers.

 

    11    Credit Agreement (Omni)



--------------------------------------------------------------------------------

1.15 Taxes.

 

(a) Any and all payments by each Borrower hereunder (including any payments made
pursuant to Section 12) or under the Notes shall be made, in accordance with
this Section 1.15, free and clear of and without deduction for any and all
present or future Taxes. If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder (including any sum payable
pursuant to Section 12) or under the Notes, (i) the sum payable shall be
increased as much as shall be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 1.15) Agent or Lenders, as applicable, receive an amount equal to
the sum they would have received had no such deductions been made, (ii) such
Borrower shall make such deductions, and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable law. Within 30 days after the date of any payment of Taxes, Borrower
Representative shall furnish to Agent the original or a certified copy of a
receipt evidencing payment thereof.

 

(b) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and, within ten days of demand therefore, pay Agent and each Lender
for the full amount of Taxes (including any Taxes imposed by any jurisdiction on
amounts payable under this Section 1.15) paid by Agent or such Lender, as
appropriate, and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally asserted.

 

(c) Each Lender organized under the laws of a jurisdiction outside the United
States (a “Foreign Lender”) as to which payments to be made under this Agreement
or under the Notes are exempt from United States withholding tax under an
applicable statute or tax treaty shall provide to Borrower Representative and
Agent a properly completed and executed IRS Form W-8ECI or Form W-8BEN or other
applicable form, certificate or document prescribed by the IRS or the United
States certifying as to such Foreign Lender’s entitlement to such exemption (a
“Certificate of Exemption”). Any foreign Person that seeks to become a Lender
under this Agreement shall provide a Certificate of Exemption to Borrower
Representative and Agent prior to becoming a Lender hereunder. No foreign Person
may become a Lender hereunder if such Person fails to deliver a Certificate of
Exemption in advance of becoming a Lender.

 

1.16 Capital Adequacy; Increased Costs; Illegality.

 

(a) If any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar
requirements or compliance by any Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrowers
shall from time to time upon demand to Borrower Representative by such Lender
(with a copy of such demand to Agent) pay to Agent, for the account of such
Lender, additional amounts sufficient to compensate such Lender for such
reduction. A certificate as to the amount of that reduction and showing the
basis of the computation thereof submitted by such Lender to Borrower
Representative and to Agent shall be presumptive evidence of the matters set
forth therein.

 

    12    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any portion of the Term Loan,
then Borrowers shall from time to time, upon demand to Borrower Representative
by such Lender (with a copy of such demand to Agent), pay to Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost. A certificate as to the amount of such increased cost,
submitted to Borrower Representative and to Agent by such Lender, shall be
presumptive evidence of the matters set forth therein. Each Lender agrees that,
as promptly as practicable after it becomes aware of any circumstances referred
to above which would result in any such increased cost, the affected Lender
shall, to the extent not inconsistent with such Lender’s internal policies of
general application, use reasonable commercial efforts to minimize costs and
expenses incurred by it and payable to it by Borrowers pursuant to this Section
1.16(b).

 

(c) [INTENTIONALLY OMITTED]

 

(d) Within 30 days after receipt by Borrower Representative of written notice
and demand from any Lender (an “Affected Lender”) for payment of additional
amounts or increased costs as provided in Sections 1.15(a), 1.16(a) or 1.16(b),
Borrower Representative may, at its option, notify Agent and such Affected
Lender of its intention to replace the Affected Lender. So long as no Default or
Event of Default has occurred and is continuing, Borrower Representative, with
the consent of Agent, may obtain, at Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for the Affected Lender, which Replacement Lender must be
reasonably satisfactory to Agent. If Borrowers obtain a Replacement Lender
within 90 days following notice of their intention to do so, the Affected Lender
must sell and assign its Term Loan and Term Loan Commitment to such Replacement
Lender for an amount equal to the principal balance of the Term Loan held by the
Affected Lender and all accrued interest and Fees with respect thereto through
the date of such sale and such assignment shall not require the payment of an
assignment fee to Agent or the payment of a prepayment fee pursuant to Section
1.9(c); provided, that Borrowers shall have reimbursed such Affected Lender for
the additional amounts or increased costs that it is entitled to receive under
this Agreement through the date of such sale and assignment. Notwithstanding the
foregoing, Borrowers shall not have the right to obtain a Replacement Lender if
the Affected Lender rescinds its demand for increased costs or additional
amounts within 15 days following its receipt of Borrowers’ notice of intention
to replace such Affected Lender. Furthermore, if Borrower Representative gives a
notice of intention to replace and does not so replace such Affected Lender
within 90 days thereafter, Borrowers’ rights under this Section 1.16(d) shall
terminate with respect to such Affected Lender and Borrowers shall promptly pay
all increased costs or additional amounts demanded by such Affected Lender
pursuant to Sections 1.15(a), 1.16(a) and 1.16(b).

 

1.17 Single Loan. The Allocable Share of the Term Loan of each Borrower and all
of the other Obligations of each Borrower arising under this Agreement and the
other Loan Documents shall constitute one general obligation of that Borrower
secured, until the Termination Date, by all of the Collateral.

 

    13    Credit Agreement (Omni)



--------------------------------------------------------------------------------

SECTION 2. CONDITIONS PRECEDENT

 

2.1 Conditions to the Closing. No Lender shall be obligated to make any Advance
on the Closing Date, or to take, fulfill, or perform any other action hereunder,
until the following conditions have been satisfied or provided for in a manner
reasonably satisfactory to Agent, or waived in writing by Agent:

 

(a) Credit Agreement; Loan Documents. This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, Borrowers, each other Credit
Party, Agent and Lenders; and Agent shall have received such documents,
instruments, agreements and legal opinions as Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including all those listed in the Schedule of Documents attached
hereto as Annex D, each in form and substance reasonably satisfactory to Agent.

 

(b) Revolver Credit Availability. Revolver Credit Availability (as determined on
a pro forma basis, with trade payables being paid currently, and expenses and
liabilities being paid in the ordinary course of business and without
acceleration of sales, but in all cases after taking into account any fundings
under this Agreement on the Closing Date) shall be at least $2,500,000.

 

(c) Approvals. Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents and the consummation
of the Related Transactions or (ii) an officer’s certificate in form and
substance reasonably satisfactory to Agent affirming that no such consents or
approvals are required.

 

(d) Payment of Fees. Borrowers shall have paid the Fees required to be paid on
the Closing Date in the respective amounts specified in Section 1.9 (including
the Fees specified in the ORIX Fee Letter) and shall have reimbursed Agent for
all Fees, costs and expenses of closing presented as of the Closing Date.

 

(e) Capital Structure: Other Indebtedness. The capital structure of each Credit
Party and the terms and conditions of all Indebtedness of each Credit Party
shall be acceptable to Agent in its sole discretion.

 

(f) Due Diligence. Agent shall have completed its business and legal due
diligence, including a thorough review of all litigation pending against any
Credit Party, with results reasonably satisfactory to Agent.

 

(g) Amendment of Revolver Credit Agreement and Senior Term Loan Agreement. The
Revolver Credit Agreement and the Senior Term Loan Agreement shall have been
duly amended, and such amendments shall have been duly executed and delivered to
Agent. All conditions precedent to the amendments to the Revolver Credit
Agreement and the Senior Term Loan Agreement shall have been satisfied, such
amendments shall have become effective, and no default or event of default shall
have occurred or be continuing under the Revolver Credit Agreement or the Senior
Term Loan Agreement. The Intercreditor Agreement, and all amendments to the
Revolver Credit Agreement and the Senior Term Loan Agreement, shall be in form
and substance acceptable to Agent in its sole discretion.

 

    14    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(h) Subordinated Debt Matters.

 

(i) Agent shall have received (1) fully executed copies of the (x) Settlement
Agreement and Mutual Release by and between Omni Energy Services Corp and
Portside Growth and Opportunity Fund effective as of August 29, 2005, and (y)
Settlement Agreement and Mutual Release by and between Omni Energy Services Corp
and Manchester Securities Corp. effective as of August 29, 2005, (2) evidence
that the Subordinated Debenture Notes (other than the Subordinated Debenture
Note issued to Provident Premier Master Fund, Ltd.) have been satisfied in full
and subsequently cancelled and (3) evidence that all Liens upon any of the
property of any Credit Party in favor of any holder of Subordinated Debenture
Notes have been terminated, each of which shall be in form and substance
satisfactory to Agent and its counsel.

 

(ii) Agent shall have received evidence satisfactory to Agent in its sole
discretion that all obligations of the Borrowers and the Credit Parties under
the Trussco Modification Agreement other than the Trussco Subordinated
Obligations have been satisfied.

 

(iii) Each of the Trussco Subordinated Parties shall have executed and delivered
to Agent a Trussco Subordination Agreement.

 

(i) Minimum EBITDA. Omni and its Subsidiaries shall have had, for the 12 Fiscal
Month period ending July 31, 2005, EBITDA of not less than $10,500,000.

 

(j) Insurance Opinion. Agent shall have received an opinion from Fox Everett
Insurance that the certificates of insurance, together with the endorsements
thereto, (i) comply with Section 5.4, (ii) are in such amounts and cover such
perils as is customarily provided for property or assets of a similar nature
owned by Persons engaged in the same or similar business as the Borrowers, (iii)
are placed with insurers of recognized reputation and responsibility, and (iv)
are otherwise in form and substance satisfactory to Agent.

 

(k) No Material Adverse Effect. Agent shall have determined, in its sole
discretion, that no event or development shall have occurred since December 31,
2004, that could reasonably be expected to result in a Material Adverse Effect.

 

(l) Additional Proceeds of Preferred Stock Transaction. Omni shall have received
an aggregate of $5,000,000 of gross cash proceeds from the Preferred Stock
Transaction. The Preferred Stock Transaction, including the issuance of
preferred stock thereunder, shall be in full compliance with all applicable
state and federal laws concerning the issuance of securities and all applicable
rules and regulations of any exchange on which any Stock of Omni is traded.

 

2.2 Further Conditions to Each Advance. Except as otherwise expressly provided
herein, no Lender shall be obligated to fund any Advance if, as of the date
thereof:

 

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect as of such date as determined by
Agent or Requisite Lenders, except to the extent that such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by this Agreement and Agent or
Requisite Lenders have determined not to make such Advance as a result of the
fact that such warranty or representation is untrue or incorrect;

 

    15    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(b) any event or circumstance having a Material Adverse Effect shall have
occurred since December 31, 2004 or could reasonably be expected to occur after
giving effect to the relevant Advance;

 

(c) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance, and Agent or Requisite Lenders shall
have determined not to make any Advance as a result of that Default or Event of
Default;

 

(d) any Default or Event of Default (as such terms are defined in the Revolver
Credit Agreement) has occurred and is continuing or would result under the
Revolver Credit Agreement after giving effect to any Advance, and Agent or
Requisite Lenders shall have determined not to make any Advance as a result of
that Default or Event of Default; or

 

(e) any Default or Event of Default (as such terms are defined in the Senior
Term Loan Agreement) has occurred and is continuing or would result under the
Senior Term Loan Agreement after giving effect to any Advance, and Agent or
Requisite Lenders shall have determined not to make any Advance as a result of
that Default or Event of Default; or

 

(f) after giving effect to any Advance, (i) the aggregate principal amount of
the Term Loan would exceed the Term Loan Commitment as of such time, or (ii) the
Leverage Ratio would exceed the Maximum Leverage Ratio.

 

The request and acceptance by any Borrower of the proceeds of any Advance shall
be deemed to constitute, as of the date thereof, (i) a representation and
warranty by Borrowers that the conditions in this Section 2.2 (and, with respect
to each post-Closing Date Advance, that the conditions of Section 2.3) have been
satisfied and (ii) a reaffirmation by Borrowers of the cross-guaranty provisions
set forth in Section 12 and of the granting and continuance of Agent’s Liens, on
behalf of itself and Lenders, pursuant to the Collateral Documents.

 

2.3 Additional Conditions Precedent to Post-Closing Date Advances. It shall be a
further condition to each post-Closing Date Advance that each of the following
conditions shall have been satisfied:

 

(a) Consent of Agent Regarding Proposed Use. As to any such Advance other than
the Acquisition Advance, no less than five Business Days prior to the date of
the proposed Advance Borrower Representative shall have provided Agent with a
detailed description of the proposed use of the requested Advance (with such
supporting documentation as may be requested by Agent) and Agent shall have
approved such proposed use in its sole discretion (which approval, if given, may
be subject to the satisfaction of additional conditions in Agent’s sole
discretion, in which case all such additional conditions must also be satisfied
as a condition to such Advance).

 

(b) Revolver Credit Availability. Revolver Credit Availability (as determined on
a pro forma basis, with trade payables being paid currently, and expenses and
liabilities being paid in the ordinary course of business and without
acceleration of sales) shall be at least $2,500,000 after giving effect to such
Advance.

 

(c) Equity Commitment. The Equity Commitment shall be in effect and in full
compliance with all applicable state and federal laws concerning the issuance of
securities and all applicable rules and regulations of any exchange on which any
Stock of Omni is traded.

 

2.4 Conditions to Conversion or Continuation of an Advance into a LIBOR Loan.
The conversion or continuation of an Advance into, or as, a LIBOR Loan shall be
deemed to constitute,

 

    16    Credit Agreement (Omni)



--------------------------------------------------------------------------------

as of the date thereof, (i) a representation and warranty by Borrowers that (x)
the representations and warranties by any Credit Party contained herein or in
any other Loan Document is true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date and (y) no Default or Event of Default has occurred and is
continuing or would result after giving effect to such conversion or
continuation, and (ii) a reaffirmation by Borrowers of the granting and
continuance of Agent’s Liens, pursuant to the Collateral Documents.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

To induce Lenders to make the Term Loan, the Credit Parties executing this
Agreement, jointly and severally, make the following representations and
warranties to Agent and each Lender with respect to all Credit Parties, each and
all of which shall survive the execution and delivery of this Agreement.

 

3.1 Corporate Existence; Compliance with Law. Each Credit Party:

 

(a) is a corporation, limited liability company or limited partnership duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of incorporation or organization set forth in Disclosure
Schedule 3.1;

 

(b) is duly qualified to conduct business and is in good standing in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified would not result in exposure to losses or liabilities which could
reasonably be expected to have a Material Adverse Effect;

 

(c) has the requisite power and authority and the legal right to own, pledge,
mortgage or otherwise encumber and operate its properties, to lease the property
it operates under lease and to conduct its business as now conducted or proposed
to be conducted;

 

(d) subject to specific representations regarding Environmental Laws, has all
licenses, permits, consents or approvals from or by, and has made all material
filings with, and has given all notices to, all Governmental Authorities having
jurisdiction, to the extent required for such ownership, operation and conduct;

 

(e) is in compliance with its charter and bylaws or partnership or operating
agreement, as applicable;

 

(f) subject to specific representations set forth herein regarding ERISA,
Environmental Laws, tax and other laws, is in compliance with all applicable
provisions of law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

 

3.2 Executive Offices, Collateral Locations, FEIN. As of the Closing Date, each
Credit Party’s name as it appears in official filings in its state of
incorporation or organization, state of incorporation or organization,
organization type, organization number, if any, issued by its state
incorporation or organization, and the current location of each Credit Party’s
chief executive office and the warehouses and premises at which any Collateral
is located are set forth in Disclosure Schedule 3.2, none of such locations has
changed within the four months preceding the Closing Date and each Credit Party
has only one state of incorporation or organization. In addition, Disclosure
Schedule 3.2 lists the federal employer identification number of each Credit
Party. Finally, Disclosure Schedule 3.2 lists, for all Seismic and Environmental
Equipment the location at which such Seismic and Environmental Equipment is
stored or maintained (and indicates, for each such

 

    17    Credit Agreement (Omni)



--------------------------------------------------------------------------------

location, whether such location is owned by a Credit Party, is a leased
location, or is a third party warehouse or storage facility, specifically
indicating all applicable third parties owning or leasing such facilities).

 

3.3 Corporate Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party and the creation of all Liens provided for therein:

 

(a) are within such Person’s power;

 

(b) have been duly authorized by all necessary corporate, limited liability
company or limited partnership action;

 

(c) do not contravene any provision of such Person’s charter, bylaws or
partnership or operating agreement as applicable;

 

(d) do not violate any law or regulation, or any order or decree of any court or
Governmental Authority;

 

(e) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of its
property is bound;

 

(f) do not result in the creation or imposition of any Lien upon any of the
property of such Person other than those in favor of Agent, on behalf of itself
and Lenders, pursuant to the Loan Documents; and

 

(g) do not require the consent or approval of any Governmental Authority or any
other Person, except those referred to in Section 2.1(c), all of which will have
been duly obtained, made or complied with prior to the Closing Date.

 

Each of the Loan Documents shall be duly executed and delivered by each Credit
Party that is a party thereto and each such Loan Document shall constitute a
legal, valid and binding obligation of such Credit Party enforceable against it
in accordance with its terms.

 

3.4 Financial Statements and Projections. Except for the Projections, all
Financial Statements concerning Omni and its Subsidiaries that are referred to
below have been prepared in accordance with GAAP consistently applied throughout
the periods covered (except as disclosed therein and except, with respect to
unaudited Financial Statements, for the absence of footnotes and normal year-end
audit adjustments) and present fairly in all material respects the financial
position of the Persons covered thereby as at the dates thereof and the results
of their operations and cash flows for the periods then ended.

 

(a) Financial Statements. The following Financial Statements attached hereto as
Disclosure Schedule 3.4(a) have been delivered on the date hereof:

 

(i) The audited consolidated and unaudited consolidating balance sheets at
December 31, 2004 and the related statements of income and cash flows of Omni
and its Subsidiaries for the Fiscal Year then ended, certified by Pannell Kerr
Forster of Texas, P.C.

 

(ii) The audited consolidated and unaudited consolidating balance sheets at
December 31, 2003 and the related statements of income and cash flows of Omni
and its Subsidiaries for the Fiscal Year then ended, certified by Fitz Roberts &
Co., P.C.

 

    18    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(iii) The audited consolidated and unaudited consolidating balance sheets at
December 31, 2002 and the related statements of income and cash flows of Omni
and its Subsidiaries for the Fiscal Year then ended, certified by Ernst & Young,
LLP.

 

(iv) The unaudited balance sheet(s) at June 30, 2005 and the related
statement(s) of income and cash flows of Omni and its Subsidiaries for the two
Fiscal Quarters then ended.

 

(b) Pro Forma. The Pro Forma delivered on the date hereof and attached hereto as
Disclosure Schedule 3.4(b) was prepared by Omni giving pro forma effect to the
Related Transactions, was based on the unaudited consolidated and consolidating
balance sheets of Omni and its Subsidiaries dated June 30, 2005, and was
prepared in accordance with GAAP, with only such adjustments thereto as would be
required in accordance with GAAP.

 

(c) Projections. The Projections delivered on the date hereof and attached
hereto as Disclosure Schedule 3.4(c) have been prepared by Omni and its
Subsidiaries in light of the past operations of their businesses, but including
future payments of known contingent liabilities, and reflect projections for the
seven year period beginning on January 31, 2005 on a quarter by quarter basis
for such period. The Projections are based upon the same accounting principles
as those used in the preparation of the financial statements described above and
the estimates and assumptions stated therein, all of which Omni believes to be
reasonable and fair in light of current conditions and current facts known to
Omni and, as of the Closing Date, reflect Omni’s good faith and reasonable
estimates of the future financial performance of Omni and its Subsidiaries for
the period set forth therein. The Projections are not a guaranty of future
performance, and actual results may differ from the Projections.

 

3.5 Material Adverse Effect.

 

(a) Between December 31, 2004 and the Closing Date:

 

(i) no Credit Party has incurred any obligations, contingent or noncontingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments that are not reflected in the Pro Forma and that, alone or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect;

 

(ii) no contract, lease or other agreement or instrument has been entered into
by any Credit Party or has become binding upon any Credit Party’s assets and no
law or regulation applicable to any Credit Party has been adopted that has had
or could reasonably be expected to have a Material Adverse Effect; and

 

(iii) no Credit Party is in default and to the best of Borrowers’ knowledge no
third party is in default under any material contract, lease or other agreement
or instrument, that alone or in the aggregate could reasonably be expected to
have a Material Adverse Effect. Since December 31, 2004, no event has occurred,
that alone or together with other events, could reasonably be expected to have a
Material Adverse Effect.

 

3.6 Ownership of Property; Liens. As of the Closing Date, the real estate (“Real
Estate”) listed in Disclosure Schedule 3.6 constitutes all of the real property
owned, leased, subleased, or used by any Credit Party. Each Credit Party owns
good and marketable fee simple title to all of its owned Real Estate, and valid
and marketable leasehold interests in all of its leased Real Estate, all as

 

    19    Credit Agreement (Omni)



--------------------------------------------------------------------------------

described on Disclosure Schedule 3.6, and copies of all such leases or a summary
of terms thereof reasonably satisfactory to Agent have been delivered to Agent.
Disclosure Schedule 3.6 further describes any Real Estate with respect to which
any Credit Party is a lessor, sublessor or assignor as of the Closing Date. Each
Credit Party also has good and marketable title to, or valid leasehold interests
in, all of its personal property and assets. As of the Closing Date, none of the
properties and assets of any Credit Party are subject to any Liens other than
Permitted Encumbrances, and there are no facts, circumstances or conditions
known to any Credit Party that may result in any Liens (including Liens arising
under Environmental Laws) other than Permitted Encumbrances. Each Credit Party
has received all deeds, assignments, waivers, consents, nondisturbance and
attornment or similar agreements, bills of sale and other documents, and has
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect such Credit Party’s right, title and interest in and to all
such Real Estate and other properties and assets. Disclosure Schedule 3.6 also
describes any purchase options, rights of first refusal or other similar
contractual rights pertaining to any Real Estate. As of the Closing Date, no
portion of any Credit Party’s Real Estate has suffered any material damage by
fire or other casualty loss that has not heretofore been repaired and restored
in all material respects to its original condition or otherwise remedied. As of
the Closing Date, all material permits required to have been issued or
appropriate to enable the Real Estate to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect. The current construction and use of the
Real Estate does not violate (a) any statutes, laws, regulations, rules,
ordinances, permits, requirements or orders or decrees of any kind whatsoever
now in effect (including zoning, use or building statutes, laws, ordinances), or
(b) any building permits or any conditions, easements, rights-of-way, agreements
of record, urban renewal plans, parking agreements, covenants, restrictions of
record or any other agreement affecting such Real Estate and each Credit Party
further represents that to the best of its knowledge, such Real Estate does not
violate any applicable zoning regulations.

 

3.7 Labor Matters. Except as set forth on Disclosure Schedule 3.7, as of the
Closing Date:

 

(a) no strikes or other material labor disputes against any Credit Party are
pending or, to any Credit Party’s knowledge, threatened;

 

(b) hours worked by and payment made to employees of each Credit Party comply
with the Fair Labor Standards Act and each other federal, state, local or
foreign law applicable to such matters;

 

(c) all payments due from any Credit Party for employee health and welfare
insurance have been paid or accrued as a liability on the books of such Credit
Party;

 

(d) no Credit Party is a party to or bound by any collective bargaining
agreement, management agreement, consulting agreement, employment agreement,
bonus, restricted stock, stock option, or stock appreciation plan or agreement
or any similar plan, agreement or arrangement (and true and complete copies of
any agreements described on Disclosure Schedule 3.7 have been delivered to
Agent);

 

(e) there is no organizing activity involving any Credit Party pending or, to
any Credit Party’s knowledge, threatened by any labor union or group of
employees;

 

(f) there are no representation proceedings pending or, to any Credit Party’s
knowledge, threatened with the National Labor Relations Board, and no labor
organization or group of employees of any Credit Party has made a pending demand
for recognition; and

 

    20    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(g) there are no material complaints or charges against any Credit Party pending
or, to the knowledge of any Credit Party, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
any Credit Party of any individual.

 

3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.

 

(a) Except as set forth in Disclosure Schedule 3.8, as of the Closing Date, no
Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person.

 

(b) All of the issued and outstanding Stock of each Credit Party is owned by
each of the Stockholders and in the amounts set forth in Disclosure Schedule
3.8.

 

(c) Except as set forth in Disclosure Schedule 3.8, there are no outstanding
rights to purchase, options, warrants or similar rights or agreements pursuant
to which any Credit Party may be required to issue, sell, repurchase or redeem
any of its Stock or other equity securities or any Stock or other equity
securities of its Subsidiaries. All outstanding Indebtedness and Guaranteed
Indebtedness of each Credit Party as of the Closing Date (except for the
Obligations) is described in Section 6.3 (including Disclosure Schedule 6.3).

 

3.9 Government Regulation. No Credit Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, or any other federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Term Loan by Lenders to Borrowers,
the application of the proceeds thereof and repayment thereof and the
consummation of the Related Transactions will not violate any provision of any
such statute or any rule, regulation or order issued by the Securities and
Exchange Commission.

 

3.10 Margin Regulations. No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”). No Credit Party owns any Margin Stock, and none of the proceeds
of the Term Loan or other extensions of credit under this Agreement will be
used, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any portion of the Term Loan or other extensions of
credit under this Agreement to be considered a “purpose credit” within the
meaning of Regulations T, U or X of the Federal Reserve Board. No Credit Party
will take or permit to be taken any action that might cause any Loan Document to
violate any regulation of the Federal Reserve Board.

 

3.11 Taxes. All Federal and other material tax returns, reports and statements,
including information returns, required by any Governmental Authority to be
filed by any Credit Party have been filed with the appropriate Governmental
Authority, and all Charges have been paid prior to the date on which any fine,
penalty, interest or late charge may be added thereto for nonpayment thereof
excluding Charges or other amounts being contested in accordance with Section
5.2(b) and unless the failure to so file or pay would not reasonably be expected
to result in fines, penalties or interest in excess of $300,000 in the
aggregate. Proper and accurate amounts have been withheld by each Credit Party
from its respective employees for all periods in full and complete compliance
with all

 

    21    Credit Agreement (Omni)



--------------------------------------------------------------------------------

applicable federal, state, local and foreign laws and such withholdings have
been timely paid to the respective Governmental Authorities. Disclosure Schedule
3.11 sets forth as of the Closing Date those taxable years for which any Credit
Party’s tax returns are currently being audited by the IRS or any other
applicable Governmental Authority, and any assessments or threatened assessments
in connection with such audit, or otherwise currently outstanding. Except as
described in Disclosure Schedule 3.11, as of the Closing Date, no Credit Party
has executed or filed with the IRS or any other Governmental Authority any
agreement or other document extending, or having the effect of extending, the
period for assessment or collection of any Charges. None of the Credit Parties
and their respective predecessors are liable for any Charges: (a) under any
agreement (including any tax sharing agreements) or (b) to each Credit Party’s
knowledge, as a transferee. As of the Closing Date, no Credit Party has agreed
or been requested to make any adjustment under IRC Section 481(a), by reason of
a change in accounting method or otherwise, which would reasonably be expected
to have a Material Adverse Effect.

 

3.12 ERISA.

 

(a) Disclosure Schedule 3.12 lists, as of the Closing Date, (i) all ERISA
Affiliates and (ii) all Plans and separately identifies all Pension Plans,
including Title IV Plans, Multiemployer Plans, and all Retiree Welfare Plans.
Copies of all such listed Plans, together with a copy of the latest form IRS/DOL
5500-series, as applicable, for each such Plan, have been delivered to Agent.
Except with respect to Multiemployer Plans, each Qualified Plan has been
determined by the IRS to qualify under Section 401 of the IRC, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC, and nothing has occurred that would cause
the loss of such qualification or tax-exempt status. Each Plan is in compliance
in all material respects with the applicable provisions of ERISA, the IRC and
its terms, including the timely filing of all reports required under the IRC or
ERISA. Neither any Credit Party nor ERISA Affiliate has failed to make any
material contribution or pay any material amount due as required by either
Section 412 of the IRC or Section 302 of ERISA or the terms of any such Plan. No
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975 of
the IRC, has occurred with respect to any Plan, that would subject any Credit
Party to a material tax on prohibited transactions imposed by Section 502(i) of
ERISA or Section 4975 of the IRC.

 

(b) Except as set forth in Disclosure Schedule 3.12: (i) no Title IV Plan has
any material Unfunded Pension Liability; (ii) no ERISA Event has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Credit Party, threatened material claims (other than claims for benefits in
the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan; (iv) no
Credit Party or ERISA Affiliate has incurred or reasonably expects to incur any
material liability as a result of a complete or partial withdrawal from a
Multiemployer Plan; and (v) within the last five years no Title IV Plan of any
Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 4041 of ERISA, nor has
any Title IV Plan of any Credit Party or any ERISA Affiliate (determined at any
time within the last five years) with material Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of Section
4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate (determined at such
time).

 

    22    Credit Agreement (Omni)



--------------------------------------------------------------------------------

3.13 No Litigation. No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”),

 

(a) that challenges any Credit Party’s right or power to enter into or perform
any of its obligations under the Loan Documents to which it is a party, or the
validity or enforceability of any Loan Document or any action taken thereunder,
or

 

(b) other than the Advantage Litigation (without regard to any material adverse
developments in such litigation of which Agent became aware after February 25,
2005) that has a reasonable risk of being determined adversely to any Credit
Party and that, if so determined, could reasonably be expected to have a
Material Adverse Effect.

 

Except as set forth on Disclosure Schedule 3.13, as of the Closing Date there is
no Litigation pending or, to any Credit Party’s knowledge, threatened, that
seeks damages in excess of $300,000 or injunctive relief against, or alleges
criminal misconduct of, any Credit Party.

 

3.14 Brokers. Except as set forth on Disclosure Schedule 3.14, no broker or
finder brought about the obtaining, making or closing of the Term Loan or the
Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

 

3.15 Intellectual Property. As of the Closing Date, each Credit Party owns or
has rights to use all Intellectual Property necessary to continue to conduct its
business as now conducted by it or presently proposed to be conducted by it, and
each Patent, Trademark, Copyright and License is listed, together with
application or registration numbers, as applicable, in Disclosure Schedule 3.15.
Each Credit Party conducts its business and affairs without infringement of or
interference with any Intellectual Property of any other Person in any material
respect. Except as set forth in Disclosure Schedule 3.15, no Credit Party is
aware of any material infringement claim by any other Person with respect to any
Intellectual Property.

 

3.16 Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents, Financial Statements or Collateral Reports or other
written reports from time to time prepared by any Credit Party and delivered
hereunder or any written statement prepared by any Credit Party and furnished by
or on behalf of any Credit Party to Agent or any Lender pursuant to the terms of
this Agreement contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made. Projections from time to time delivered hereunder are or
will be based upon the estimates and assumptions stated therein, all of which
Borrowers believed at the time of delivery to be reasonable and fair in light of
current conditions and current facts known to Borrowers as of such delivery
date, and reflect Borrowers’ good faith and reasonable estimates of the future
financial performance of Borrowers and of the other information projected
therein for the period set forth therein. Such Projections are not a guaranty of
future performance and actual results may differ from those set forth in such
Projections. The Liens granted to Agent, on behalf of itself and Lenders,
pursuant to the Collateral Documents will at all times be fully perfected first
priority Liens in and to the Collateral described therein, subject, as to
priority, only to Permitted Encumbrances.

 

    23    Credit Agreement (Omni)



--------------------------------------------------------------------------------

3.17 Environmental Matters.

 

(a) Except as set forth in Disclosure Schedule 3.17, as of the Closing Date:

 

(i) the Real Estate is free of contamination from any Hazardous Material except
for such contamination that would not adversely impact the value or
marketability of such Real Estate and that would not result in Environmental
Liabilities that could reasonably be expected to exceed $150,000;

 

(ii) no Credit Party has caused or suffered to occur any material Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate;

 

(iii) the Credit Parties are and have been in compliance with all Environmental
Laws, except for such noncompliance that would not result in Environmental
Liabilities which could reasonably be expected to exceed $150,000;

 

(iv) the Credit Parties have obtained, and are in compliance with, all
Environmental Permits required by Environmental Laws for the operations of their
respective businesses as presently conducted or as proposed to be conducted,
except where the failure to so obtain or comply with such Environmental Permits
would not result in Environmental Liabilities that could reasonably be expected
to exceed $150,000, and all such Environmental Permits are valid, uncontested
and in good standing;

 

(v) no Credit Party is involved in operations or knows of any facts,
circumstances or conditions, including any Releases of Hazardous Materials, that
are likely to result in any Environmental Liabilities of such Credit Party which
could reasonably be expected to exceed $150,000;

 

(vi) there is no Litigation arising under or related to any Environmental Laws,
Environmental Permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses in excess of $150,000 or injunctive relief against, or
that alleges criminal misconduct by, any Credit Party;

 

(vii) no notice has been received by any Credit Party identifying it as a
“potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and to the knowledge of the Credit Parties, there are
no facts, circumstances or conditions that may result in any Credit Party being
identified as a “potentially responsible party” under CERCLA or analogous state
statutes; and

 

(viii) the Credit Parties have provided to Agent copies of all existing
environmental reports, reviews and audits and all written information pertaining
to actual or potential Environmental Liabilities, in each case relating to any
Credit Party.

 

(b) Each Credit Party hereby acknowledges and agrees that Agent

 

(i) is not now, and has not ever been, in control of any of the Real Estate or
any Credit Party’s affairs, and

 

(ii) does not have the capacity through the provisions of the Loan Documents or
otherwise to influence any Credit Party’s conduct with respect to the ownership,
operation or management of any of its Real Estate or compliance with
Environmental Laws or Environmental Permits.

 

3.18 Insurance. Disclosure Schedule 3.18 lists all insurance policies of any
nature maintained, as of the Closing Date, for current occurrences by each
Credit Party, as well as a summary of the terms of each such policy.

 

    24    Credit Agreement (Omni)



--------------------------------------------------------------------------------

3.19 Deposit and Disbursement Accounts. Disclosure Schedule 3.19 lists all banks
and other financial institutions at which any Credit Party maintains deposit or
other accounts, and such Schedule correctly identifies the name, address and
telephone number of each depository, the name in which the account is held, a
description of the purpose of the account, and the complete account number
therefor.

 

3.20 Government Contracts. Except as set forth in Disclosure Schedule 3.20, as
of the Closing Date, no Credit Party is a party to any contract or agreement
with any Governmental Authority and no Credit Party’s Accounts are subject to
the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar
state or local law.

 

3.21 Customer and Trade Relations. As of the Closing Date, there exists no
actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in: the business
relationship of any Credit Party with any customer or group of customers whose
purchases during the preceding 12 months caused them to be ranked among the ten
largest customers of such Credit Party; or the business relationship of any
Credit Party with any supplier essential to its operations.

 

3.22 Bonding; Licenses. Except as set forth on Disclosure Schedule 3.22, as of
the Closing Date, no Credit Party is a party to or bound by any surety bond
agreement or binding requirement with respect to products or services sold by it
or any trademark or patent license agreement with respect to products sold by
it.

 

3.23 Solvency. Both before and after giving effect to (a) the Advance to be made
or incurred on the Closing Date or such other date as Advances requested
hereunder are made or incurred, (b) the disbursement of the proceeds of such
Advances pursuant to the instructions of Borrower Representative; (c) the
consummation of the Related Transactions; and (d) the payment and accrual of all
transaction costs in connection with the foregoing, each Credit Party is and
will be Solvent.

 

3.24 Aircraft. No Credit Party owns any Aircraft.

 

3.25 Anti-Terrorism Laws.

 

(a) None of the Credit Parties nor or any Affiliate of any Credit Party, is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

(b) None of the Credit Parties, nor or any Affiliate of any Credit Party, or
their respective agents acting or benefiting in any capacity in connection with
the Term Loan or other transactions hereunder, is any of the following (each a
“Blocked Person”):

 

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

 

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

 

    25    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or

 

(vi) a Person or entity who is affiliated or associated with a person or entity
listed above.

 

(c) No Credit Party, or to the knowledge of any Credit Party any of its agents
acting in any capacity in connection with the Term Loan or other transactions
hereunder, (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.

 

3.26 Inactive Subsidiaries. Each of the Inactive Subsidiaries has no
Indebtedness or other material liabilities, conducts no operations or business,
and owns no assets or properties.

 

3.27 Nature of Business. No Borrower is engaged in any business other than the
business of providing oil field seismic support services or oil field
environmental services (and other activities incidental thereto). Each of the
Credit Parties (other than Borrowers) has no Indebtedness or other material
liabilities, conducts no operations or business, and owns no assets or
properties.

 

3.28 Revolver Documents and Senior Term Loan Documents. As of the Closing Date,
Borrowers have delivered to Agent (i) a complete and correct copy of the
Revolver Documents and (ii) a complete and correct copy of the Senior Term Loan
documents, including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith.

 

3.29 Subordinated Debt. As of the Closing Date, Borrowers have delivered to
Agent complete and correct copies of the Trussco Notes and the Trussco Put
Letters (including in all cases all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents or agreements
delivered pursuant thereto or in connection therewith). All Obligations under
the Trussco Put Letters constitute Indebtedness entitled to the benefits of the
subordination provisions contained in the Trussco Subordination Agreement.

 

SECTION 4. FINANCIAL STATEMENTS AND INFORMATION

 

4.1 Reports and Notices.

 

(a) Each Credit Party executing this Agreement hereby agrees that from and after
the Closing Date and until the Termination Date, it shall deliver to Agent or to
Agent and Lenders, as required, the Financial Statements, notices, Projections
and other information at the times, to the Persons and in the manner set forth
in Annex E.

 

(b) Each Credit Party executing this Agreement hereby agrees that, from and
after the Closing Date and until the Termination Date, it shall deliver to Agent
or to Agent and Lenders, as required, the various Collateral Reports at the
times, to the Persons and in the manner set forth in Annex E.

 

4.2 Communication with Accountants. Each Credit Party executing this Agreement
authorizes (a) Agent and (b) so long as an Event of Default has occurred and is
continuing, each Lender, to communicate directly with its independent certified
public accountants, including Pannell

 

    26    Credit Agreement (Omni)



--------------------------------------------------------------------------------

Kerr Forster of Texas, PC, and authorizes and shall instruct those accountants
and advisors to communicate to Agent and each Lender information relating to any
Credit Party with respect to the business, results of operations and financial
condition of any Credit Party.

 

SECTION 5. AFFIRMATIVE COVENANTS

 

Each Credit Party executing this Credit Agreement jointly and severally agrees
as to all Credit Parties that from and after the date hereof and until the
Termination Date:

 

5.1 Maintenance of Existence and Conduct of Business. Each Credit Party shall:

 

(a) do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence and its material rights and franchises;
provided, that this Section 5.1(a) shall not apply to Immaterial Subsidiaries;

 

(b) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder;

 

(c) at all times maintain, preserve and protect all of its assets and properties
used or useful in the conduct of its business, and keep the same in good repair,
working order and condition in all material respects (taking into consideration
ordinary wear and tear) and from time to time make, or cause to be made, all
necessary or appropriate repairs, replacements and improvements thereto
consistent with industry practices; and transact business only in such corporate
and trade names as are set forth in Disclosure Schedule 5.1.

 

5.2 Payment of Charges.

 

(a) Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all Charges payable by it, including
(i) Charges imposed upon it, its income and profits, or any of its property
(real, personal or mixed) and all Charges with respect to tax, social security
and unemployment withholding with respect to its employees, (ii) lawful claims
for labor, materials, supplies and services or otherwise, and (iii) all storage
or rental charges payable to warehousemen or bailees, in each case, before any
thereof shall become past due, except in the case of clauses (ii) and (iii)
where the failure to pay or discharge such Charges would not result in aggregate
liabilities in excess of $250,000.

 

(b) Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 5.2(a);
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Credit Party, in accordance with GAAP; (ii) no Lien shall
be imposed to secure payment of such Charges (other than payments to
warehousemen and/or bailees) that is superior to any of the Liens securing the
Obligations and such contest is maintained and prosecuted continuously and with
diligence and operates to suspend collection or enforcement of such Charges;
(iii) none of the Collateral becomes subject to forfeiture or loss as a result
of such contest; and (iv) such Credit Party shall promptly pay or discharge such
contested Charges, Taxes or claims and all additional charges, interest,
penalties and expenses, if any, and shall deliver to Agent evidence reasonably
acceptable to Agent of such compliance, payment or discharge, if such contest is
terminated or discontinued adversely to such Credit Party or the conditions set
forth in this Section 5.2(b) are no longer met.

 

5.3 Books and Records. Each Credit Party shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements attached as Disclosure Schedule 3.4(a).

 

    27    Credit Agreement (Omni)



--------------------------------------------------------------------------------

5.4 Insurance; Damage to or Destruction of Collateral.

 

(a) Credit Parties shall, at their sole cost and expense, maintain the policies
of insurance as in effect on the date hereof of the types and amounts as set
forth in Section 5.4(a)(i) through (vi) below and described on Disclosure
Schedule 3.18, or otherwise in form and with insurers reasonably acceptable to
Agent. Credit Parties shall also carry and maintain any other insurance that
Agent may reasonably require from time to time. The insurance required to be
carried and maintained by Credit Parties shall, in all events, be placed with
insurers having a minimum A.M. Best rating of A:X (or as may be otherwise agreed
by Agent), be in such form, with terms, conditions, limits and deductibles as
shall be acceptable to Agent, and include the following:

 

(i) All-Risk Property Damage Insurance. Credit Parties shall maintain all-risk
property damage insurance written on a replacement cost basis covering buildings
and contents as well as all mobile equipment. Such policy shall contain an
agreed amount endorsement waiving any co-insurance penalty;

 

(ii) Commercial General Liability Insurance. Credit Parties shall maintain
commercial general liability insurance written on an occurrence basis with a
limit of not less than $1,000,000 per occurrence and $2,000,000 in the
aggregate. Such coverage shall include, but not be limited to,
premises/operations, broad form contractual liability, independent contractors,
products/completed operations, property damage and personal injury liability.
Such insurance shall not contain an exclusion for punitive or exemplary damages
where insurable by law;

 

(iii) Workers’ Compensation/Employer’s Liability Insurance. Credit Parties shall
maintain (i) Workers’ Compensation insurance in accordance with statutory
provisions covering accidental injury, illness or death of an employee of any
Credit Party while at work or in the scope of his employment with such Credit
Party, and (ii) Employer’s Liability in an amount of not less than $1,000,000.
Such coverage shall not contain any occupational disease exclusions; and

 

(iv) Excess/Umbrella Liability Insurance. Credit Parties shall maintain excess
or umbrella liability insurance written on an occurrence basis in an amount of
not less than $35,000,000 providing coverage limits excess of the insurance
limits required under Sections 5.4(a)(ii) and (iii) above. Such insurance shall
follow from the primary insurances and drop down in case of exhaustion of
underlying limits and/or aggregates. Such insurance shall not contain an
exclusion for punitive or exemplary damages where insurable under law.

 

(b) Credit Parties shall cause all insurance policies carried and maintained in
accordance with this Section 5.4 to be endorsed as follows:

 

(i) Agent, for the benefit of Agent and Lenders, shall be an additional insured
and sole loss payee (other than Senior Lenders and Revolver Lender) with respect
to the policies described in Sections 5.4(a)(i). Agent, for the benefit of Agent
and Lenders, shall be an additional insured with respect to liability policies
described in Sections 5.4(a)(ii), (iii) (to the extent allowed by law), and
(iv);

 

    28    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(ii) With respect to policies described in Sections 5.4(a)(i) and (iii), the
interests of Agent, for the benefit of Agent and Lenders, shall not be
invalidated by any action or inaction of any Credit Party or any other Person
(other than Agent), and shall insure Agent, for the benefit of Agent and
Lenders, regardless of any breach or violation by any Credit Party or any other
Person, of any warranties, declarations or conditions of such policies;

 

(iii) Inasmuch as the liability policies are written to cover more than one
insured, all terms conditions, insuring agreements and endorsements, with the
exception of the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured;

 

(iv) The insurers thereunder shall waive all rights of subrogation against
Agent, for the benefit of Agent and Lenders, any right of setoff or
counterclaim, and any other right to deduction, whether by attachment or
otherwise;

 

(v) Such insurance shall be primary without right of contribution of any other
insurance carried by or on behalf of Agent, for the benefit of Agent and
Lenders,; and

 

(vi) If such insurance is canceled for any reason whatsoever, including
nonpayment of premium, or any adverse material changes are initiated by the
carrier which affect the interests of Agent, such cancellation or change shall
not be effective as to Agent until 30 days (ten days in the case of non-payment
of premium or less in the case of war and allied perils risks) after receipt by
Agent of written notice sent by registered mail from such insurer.

 

(c) If any Credit Party at any time or times hereafter shall fail to obtain or
maintain any of the policies of insurance required by this Agreement, or to pay
all premiums relating thereto, Agent may at any time or times thereafter obtain
and maintain such policies of insurance and pay such premiums and take any other
action with respect thereto that Agent deems advisable. By doing so, Agent shall
not be deemed to have waived any Default or Event of Default arising from any
Credit Party’s failure to maintain such insurance or pay any premiums therefor.
All sums so disbursed, including reasonable attorneys’ fees, court costs and
other charges related thereto, shall be payable on demand by Borrowers to Agent
and shall be additional Obligations hereunder secured by the Collateral. It is
acknowledged and agreed that Agent shall have no obligation to obtain insurance
for any Credit Party, and that any obligation imposed upon any Credit Party,
including but not limited to the obligation to pay premiums, shall be the sole
obligation of such Credit Party and not that of Agent or any Lender.

 

(d) On the Closing Date and at least ten (10) days prior to each policy renewal
(but not less than annually), Credit Parties shall have delivered to Agent (i)
insurance certificates for each policy of insurance maintained by Credit Parties
and required under this Section 5.4 (including all endorsements referred to in
Section 5.4(b)), and (ii) an up-to-date Disclosure Schedule 3.18 (which shall
identify the underwriters, the type of insurance, the limits, deductibles and
term thereof of each policy of insurance maintained by Credit Parties).

 

(e) On the Closing Date and concurrently with the furnishing of all new
insurance certificates referred to in Section 5.4(d), Credit Parties shall
furnish Agent with a statement from an independent insurance broker, acceptable
to Agent, stating that (i) all premiums then due have been paid, (ii) in the
opinion of such broker, the insurance then

 

    29    Credit Agreement (Omni)



--------------------------------------------------------------------------------

maintained by Credit Parties is in compliance with this Agreement, (iii) the
endorsements required pursuant to Section 5.4(b) have been endorsed to Credit
Parties’ relevant insurance policies, and (iv) it will promptly advise Agent in
writing of any default in the payment of any premiums or any other act or
omission, on the part of any person, which might invalidate or render
unenforceable, in whole or in part, any insurance provided by Credit Parties
hereunder.

 

(f) Each Credit Party irrevocably makes, constitutes and appoints Agent (and all
officers, employees or agents designated by Agent), so long as any Default or
Event of Default has occurred and is continuing or the anticipated insurance
proceeds exceed $250,000, as such Credit Party’s true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
any all-risk property policy of insurance, endorsing the name of such Credit
Party on any check or other item of payment for the proceeds of such all-risk
property policy of insurance and for making all determinations and decisions
with respect to such all-risk property policy of insurance. Agent shall have no
duty to exercise any rights or powers granted to it pursuant to the foregoing
power-of-attorney.

 

(g) Borrower Representative shall promptly notify Agent of any loss, damage, or
destruction to the Collateral in the amount of $300,000 or more, whether or not
covered by insurance. After deducting from such proceeds (i) the expenses
incurred by Agent in the collection or handling thereof, and (ii) amounts
required to be paid to creditors (other than Lenders) having Permitted
Encumbrances, Agent may, at its option, apply such proceeds to the reduction of
the Obligations in accordance with Section 1.3(d) or permit or require the
applicable Credit Party to use such money, or any part thereof, to replace,
repair, restore or rebuild the Collateral in a diligent and expeditious manner
with materials and workmanship of substantially the same quality as existed
before the loss, damage or destruction. Notwithstanding the foregoing, if the
casualty giving rise to such insurance proceeds could not reasonably be expected
to have a Material Adverse Effect and such insurance proceeds do not exceed
$300,000 in the aggregate, Agent shall permit the applicable Credit Party to
replace, restore, repair or rebuild the Collateral; provided, that if such
Credit Party shall not have completed or entered into binding agreements to
complete such replacement, restoration, repair or rebuilding within 180 days of
such casualty, Agent may apply such insurance proceeds to the Obligations in
accordance with Section 1.3(d); provided further, that in the case of insurance
proceeds pertaining to any Credit Party that is not a Borrower, such insurance
proceeds shall be applied ratably to all of the Loans owing by each Borrower.
All insurance proceeds made available to any Credit Party to replace, repair,
restore or rebuild Collateral shall be deposited in a cash collateral account.
Thereafter, such funds shall be made available to the relevant Borrower or other
Credit Party to provide funds to replace, repair, restore or rebuild the
Collateral as follows: (i) Borrower Representative shall request a release from
the cash collateral account be made to such Borrower or other Credit Party in
the amount requested to be released; and (ii) so long as the conditions set
forth in Section 2.2 have been met, Agent shall release funds from the cash
collateral account. To the extent not used to replace, repair, restore or
rebuild the Collateral as provided above (including within the time period
specified above), such insurance proceeds shall be applied in accordance with
Section 1.3(d). In addition, if an Event of Default shall have occurred and be
continuing at any time at which there is cash in the cash collateral account as
contemplated above, such cash may be immediately applied in accordance with
Section 1.3(d) and shall no longer be available to Borrowers or any other Credit
Parties for the purposes contemplated above.

 

    30    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(h) Upon request, Credit Parties shall furnish Agent with copies of all
insurance policies, binders and cover notes or other evidence of such insurance.
Notwithstanding anything to the contrary herein, no provision of this Agreement
shall impose on Agent any duty or obligation to verify the existence or adequacy
of the insurance coverage maintained by Credit Parties, nor shall Agent be
responsible for any representations or warranties made by or on behalf of Credit
Parties to any insurance broker, company or underwriter.

 

5.5 Compliance with Laws. Each Credit Party shall comply with all federal,
state, local and foreign laws and regulations applicable to it, including those
relating to ERISA, labor laws, Federal Aviation Act Laws, and Environmental Laws
and Environmental Permits, except to the extent that the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

5.6 Supplemental Disclosure. From time to time as may be reasonably requested by
Agent (which request will not be made more frequently than once each year absent
the occurrence and continuance of an Event of Default) or at Credit Parties’
election, the Credit Parties shall supplement each Disclosure Schedule hereto,
or any representation herein or in any other Loan Document, with respect to any
matter hereafter arising that, if existing or occurring at the date of this
Agreement, would have been required to be set forth or described in such
Disclosure Schedule or as an exception to such representation or that is
necessary to correct any information in such Disclosure Schedule or
representation which has been rendered inaccurate thereby (and, in the case of
any supplements to any Disclosure Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided, that (a) no
such supplement to any such Disclosure Schedule or representation shall amend,
supplement or otherwise modify any Disclosure Schedule or representation, or be
or be deemed a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Agent and Requisite Lenders
in writing, and (b) no supplement shall be required or permitted as to
representations and warranties that relate solely to the Closing Date.

 

5.7 Intellectual Property. Each Credit Party will conduct its business and
affairs without infringement of or interference with any Intellectual Property
of any other Person in any material respect and shall comply in all material
respects with the terms of its Licenses.

 

5.8 Environmental Matters. Each Credit Party shall and shall cause each Person
within its control to:

 

(a) conduct its operations and keep and maintain its Real Estate in compliance
with all Environmental Laws and Environmental Permits other than noncompliance
that could not reasonably be expected to have a Material Adverse Effect;

 

(b) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
and Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate in all material
respects;

 

(c) notify Agent promptly after such Credit Party becomes aware of any violation
of Environmental Laws or Environmental Permits or any Release on, at, in, under,
above, to, from or about any Real Estate that is reasonably likely to result in
Environmental Liabilities in excess of $100,000;

 

    31    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(d) promptly forward to Agent a copy of any order, notice, request for
information or any communication or report received by such Credit Party in
connection with any such violation or Release or any other matter relating to
any Environmental Laws or Environmental Permits that could reasonably be
expected to result in Environmental Liabilities in excess of $100,000, in each
case whether or not the Environmental Protection Agency or any Governmental
Authority has taken or threatened any action in connection with any such
violation, Release or other matter. If Agent at any time has a reasonable basis
to believe that there may be a violation of any Environmental Laws or
Environmental Permits by any Credit Party or any Environmental Liability arising
thereunder, or a Release of Hazardous Materials on, at, in, under, above, to,
from or about any of its Real Estate, that, in each case, could reasonably be
expected to have a Material Adverse Effect, then each Credit Party shall, upon
Agent’s written request:

 

(i) cause the performance of such environmental audits including subsurface
sampling of soil and groundwater, and preparation of such environmental reports,
at Borrowers’ expense, as Agent may from time to time reasonably request, which
shall be conducted by reputable environmental consulting firms reasonably
acceptable to Agent and shall be in form and substance reasonably acceptable to
Agent, and

 

(ii) permit Agent or its representatives to have access to all Real Estate for
the purpose of conducting such environmental audits and testing as Agent deems
appropriate, including subsurface sampling of soil and groundwater. Borrowers
shall reimburse Agent for the costs of such audits and tests and the same will
constitute a part of the Obligations secured hereunder.

 

(e) promptly implement any recommendations in the Environ Report;

 

(f) promptly establish, and at all times after the Closing Date maintain, a
management system for environmental, health and safety equivalent to ISO 14001,
and promptly provide Agent with all periodic management and compliance audits
prepared thereunder.

 

5.9 Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases. Each Credit Party shall use commercially reasonable efforts to obtain
a landlord’s agreement, mortgagee agreement or bailee letter, as applicable,
from the lessor of each leased property, mortgagee of owned property or bailee
with respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall contain a
waiver or subordination of all Liens or claims that the landlord, mortgagee or
bailee may assert against the Collateral at that location, and shall otherwise
be reasonably satisfactory in form and substance to Agent. After the Closing
Date, no real property or warehouse space shall be leased by any Credit Party
and no Inventory shall be shipped to a processor or converter under arrangements
established after the Closing Date without the prior written consent of Agent
or, unless and until a reasonably satisfactory landlord agreement or bailee
letter, as appropriate, shall first have been obtained with respect to such
location. Each Credit Party shall timely and fully pay and perform its
obligations under all leases and other agreements with respect to each leased
location or public warehouse where any Collateral is or may be located. To the
extent otherwise permitted hereunder, if any Credit Party proposes to acquire a
fee ownership interest in Real Estate after the Closing Date, then such Credit
Party shall first provide to Agent a mortgage or deed of trust granting Agent a
first priority Lien on such Real Estate, together with environmental audits,
mortgage title insurance commitment, real property survey, local counsel
opinion(s), and, if required by Agent, supplemental casualty insurance, and such
other documents, instruments or agreements reasonably requested by Agent, in
each case, in form and substance reasonably satisfactory to Agent.

 

    32    Credit Agreement (Omni)



--------------------------------------------------------------------------------

5.10 Obtaining of Permits, Etc. Each Credit Party shall obtain, maintain and
preserve, and take all necessary action to timely renew, all permits, licenses,
authorizations, approvals, entitlements and accreditations which are necessary
or useful in the proper conduct of its business.

 

5.11 [INTENTIONALLY OMITTED]

 

5.12 [INTENTIONALLY OMITTED]

 

5.13 Explosives. The Credit Parties shall (i) cause all explosives used by any
Credit Party to be stored, maintained and used in compliance with all applicable
laws and in a safe and secure manner (it being understood that in no event shall
any such explosives be permanently or regularly stored or maintained at or on
any of the Real Estate), and (ii) cause the adoption and maintenance of policies
and procedures satisfactory to Agent in its sole discretion with respect to such
storage, maintenance and use of explosives.

 

5.14 Revolving Credit Facility. Credit Parties shall at all times maintain in
full force and effect the Revolver Credit Agreement (or a similar revolving
credit facility in a like amount and on terms no less favorable to Credit
Parties).

 

5.15 [INTENTIONALLY OMITTED]

 

5.16 Consent to Purchase of Senior Term Loan Obligations and Revolver
Obligations. Each Credit Party executing this Agreement hereby irrevocably
consents to any purchase by Lenders of (i) the Senior Term Loan Obligations from
the Senior Lenders and/or (ii) of the Revolver Obligations from the Revolver
Lender, in each case pursuant to the terms of the Intercreditor Agreement, and
agrees that no further consent from any Credit Party shall be required upon the
occurrence of such purchase.

 

5.17 Further Assurances. Each Credit Party executing this Agreement agrees that
it shall and shall cause each other Credit Party to, at such Credit Party’s
expense and upon the reasonable request of Agent, duly execute and deliver, or
cause to be duly executed and delivered, to Agent such further instruments and
do and cause to be done such further acts as may be necessary or proper in the
reasonable opinion of Agent to carry out more effectively the provisions and
purposes of this Agreement and each Loan Document.

 

5.18 Right of First Refusal.

 

(a) If at any time within twelve (12) months after the Closing Date the
Borrowers intend to Refinance the Revolver Loan and/or the Senior Term Loan,
then the Borrowers shall, prior to any such Refinancing, give written notice
(the “Refinance Notice”) of such intention to the Agent which shall include the
name of the proposed entity (the “Refinance Lender”) with which it intends to
Refinance the Revolver Loan and/or the Senior Term Loan (as applicable), and the
proposed terms relating to such Refinancing. The Refinance Notice shall
constitute a binding offer by the Borrowers to the Lenders to Refinance the
Revolver Loan and/or the Senior Term Loan (as applicable) on the same terms
designated in the Refinance Notice.

 

(b) Not later than fifteen (15) Business Days after receipt of the Refinance
Notice, the Agent shall deliver to the Borrower Representative a written notice
(the “Lender Notice”) stating whether the Lenders have accepted the offer stated
in the Refinance Notice. If the Lenders accept the offer of the Borrowers, the
Lender Notice shall fix a time, location

 

    33    Credit Agreement (Omni)



--------------------------------------------------------------------------------

and date for the closing of such Refinancing, which date shall be not less than
fifteen (15) Business Days nor more than thirty (30) days after delivery of the
Lender Notice. Unless otherwise agreed between or among the Lenders, the
Refinancing shall be in accordance with the Pro Rata Shares of the Lenders;
provided, that if one or more of the Lenders elects not to participate in the
Refinancing, the remaining Lenders may Refinance the Revolver Loan and/or the
Senior Term Loan (as applicable), pro rata between or among them or in such
other manner as they may agree. At the closing, the Borrowers and the Revolver
Lender and/or Senior Lenders (as applicable) shall execute and deliver to the
Agent and the Lenders such documents as the Agent and the Lenders shall require
to evidence and effectuate the Refinancing.

 

(c) If the Lenders fail to accept the offer stated in the Refinance Notice
within such fifteen (15) Business Day period, then the Borrowers shall be free
to Refinance the entire Revolver Loan and/or Senior Term Loan (as applicable)
with the designated Refinance Lender on the identical terms and conditions set
forth in the Refinance Notice; provided, that such Refinancing is consummated
within sixty (60) days after the delivery of the Refinance Notice to the Agent
and otherwise satisfies the terms and conditions of this Agreement.

 

SECTION 6. NEGATIVE COVENANTS

 

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:

 

6.1 Mergers, Subsidiaries, Etc. No Credit Party shall directly or indirectly, by
operation of law or otherwise, (a) form or acquire any Subsidiary, or (b) merge
with, consolidate with, acquire all or substantially all of the assets or Stock
of, or otherwise combine with or acquire, any Person (except that (i) any Credit
Party may merge with any other Credit Party provided that (A) a Borrower shall
be the survivor of any merger between a Borrower and a non-Borrower Credit
Party, and (B) Borrower Representative shall be the survivor of any merger to
which it is a party, and (ii) any Inactive Subsidiary may dissolve, liquidate or
wind up its affairs at any time so long as the Indebtedness and other
obligations of such Person does not become a liability of any Credit Party).

 

6.2 Investments; Loans and Advances. Except as otherwise expressly permitted by
this Section 6, no Credit Party shall make or permit to exist any investment in,
or make, accrue or permit to exist loans or advances of money to, any Person,
through the direct or indirect lending of money, holding of securities or
otherwise, except that:

 

(a) Borrowers may hold investments comprised of notes payable, or stock or other
securities issued by Account Debtors to any Borrower pursuant to negotiated
agreements with respect to settlement of such Account Debtor’s Accounts in the
ordinary course of business consistent with past priorities;

 

(b) each Credit Party may maintain its existing investments in its Subsidiaries
as of the Closing Date; and

 

(c) so long as no Default or Event of Default has occurred and is continuing,
Borrowers may make investments, subject to Control Letters in favor of Agent for
the benefit of Lenders or otherwise subject to a perfected security interest in
favor of Agent for the benefit of Lenders, in an amount of no more than
$1,100,000.00 in the aggregate as of any time of determination, in

 

    34    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(i) marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency thereof maturing within one year from the
date of acquisition thereof;

 

(ii) commercial paper maturing no more than one year from the date of creation
thereof and currently having the highest rating obtainable from either Standard
& Poor’s Ratings Group or Moody’s Investors Service, Inc.;

 

(iii) certificates of deposit maturing no more than one year from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States of America, each having combined capital, surplus and undivided
profits of not less than $300,000,000 and having a senior unsecured rating of
“A” or better by a nationally recognized rating agency (an “A Rated Bank”);

 

(iv) time deposits maturing no more than thirty (30) days from the date of
creation thereof with A Rated Banks; and

 

(v) mutual funds that invest solely in one or more of the investments described
in clauses (i) through (iv) above.

 

(d) Omni Properties may hold the Pledged Trussco Note Interest; provided that it
shall take no action to enforce its rights or remedies thereunder or collect
payment thereof.

 

6.3 Indebtedness.

 

(a) No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication):

 

(i) Indebtedness secured by purchase money security interests and Capital Leases
permitted in Section 6.7(c);

 

(ii) the Term Loan and the other Obligations;

 

(iii) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;

 

(iv) existing Indebtedness described in Disclosure Schedule 6.3, including, to
the extent expressly identified therein, any Permitted Vehicle and Rolling Stock
Indebtedness and Senior Mortgage Indebtedness, and refinancings thereof or
amendments or modifications thereto that do not have the effect of increasing
the principal amount thereof (other than, with respect to Permitted Vehicle and
Rolling Stock Indebtedness, increases that do not result in the aggregate amount
of such Indebtedness exceeding the maximum amount of such Indebtedness permitted
under the definition of Permitted Vehicle and Rolling Stock Indebtedness) or
changing the amortization thereof (other than to extend the same) and that are
otherwise on terms and conditions no less favorable to any Credit Party, Agent
or any Lender, as determined by Agent, than the terms of the Indebtedness being
refinanced, amended or modified;

 

(v) Indebtedness under interest rate hedging agreements or arrangements designed
to provide protection against fluctuations in interest rates, on terms, for
periods and with counterparties acceptable to Agent;

 

(vi) [Intentionally Omitted]

 

    35    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(vii) Guaranteed Indebtedness permitted under Section 6.6;

 

(viii) Indebtedness owed under the Revolver Credit Agreement in an aggregate
principal amount not to exceed $16,500,000;

 

(ix) funded Indebtedness owed under the Senior Term Loan Agreement in an
aggregate principal amount not to exceed $18,810,000 (with such amount reduced
by (A) the amount of any principal repayments of the loans thereunder, and (B)
the amount of any permanent reductions of the commitments thereunder), without
the prior written consent of the Requisite Lenders;

 

(x) Indebtedness consisting of intercompany loans and advances made by any
Borrower to any other Borrower; provided, that: (A) each Borrower shall have
executed and delivered to each other Borrower, on the Closing Date, a demand
note (collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing at any time by such Borrower to such other Borrowers, which
Intercompany Notes shall be in form and substance reasonably satisfactory to
Agent and shall be pledged and delivered to Agent pursuant to the Pledge
Agreement as additional collateral security for the Obligations; (B) each
Borrower shall record all intercompany transactions on its books and records in
a manner reasonably satisfactory to Agent; (C) the obligations of each Borrower
under any such Intercompany Notes shall be subordinated to the Obligations of
such Borrower hereunder in a manner reasonably satisfactory to Agent; (D) at the
time any such intercompany loan or advance is made by any Borrower to any other
Borrower and after giving effect thereto, each such Borrower shall be Solvent;
(E) no Default or Event of Default would occur and be continuing after giving
effect to any such proposed intercompany loan; and (F) the aggregate balance of
all such intercompany loans owing (x) to any Borrower pursuant to this Section
6.3(a)(x) shall not exceed $10,000,000 at any time and (y) by any Borrower
pursuant to this Section 6.3(a)(x) shall not exceed $10,000,000 at any time;

 

(xi) Indebtedness under Trussco Note 1 and Trussco Note 2 and the Trussco
Subordinated Obligations; and

 

(xii) Indebtedness under the Subordinated Debenture Note issued to Provident
Premier Master Fund Ltd.

 

(b) No Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, other
than (i) the Obligations; (ii) Indebtedness secured by a Permitted Encumbrance
if the asset securing such Indebtedness has been sold or otherwise disposed of
in accordance with Sections 6.8(b) or (c); (iii) Indebtedness permitted by
Section 6.3(a)(iv) upon any refinancing thereof in accordance with Section
6.3(a)(iv) (excluding any such Indebtedness that is expressly enumerated in any
other clause of Section 6.3(a)); (iv) other Indebtedness (excluding Subordinated
Debt) not in excess of $300,000; (v) as otherwise permitted in Section 6.13;
(vi) Indebtedness under the Revolver Credit Agreement to the extent the payment
thereof is not made in contravention of the Intercreditor Agreement; (vii)
Indebtedness under the Senior Term Loan Agreement to the extent the payment
thereof is not made in contravention of the Intercreditor Agreement.

 

    36    Credit Agreement (Omni)



--------------------------------------------------------------------------------

6.4 Employee Loans and Affiliate Transactions.

 

(a) No Credit Party shall enter into or be a party to any transaction with any
other Credit Party or any Affiliate thereof except in the ordinary course of and
pursuant to the reasonable requirements of such Credit Party’s business and upon
fair and reasonable terms that are no less favorable to such Credit Party than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of such Credit Party. All such transactions existing as of the date
hereof are described in Disclosure Schedule 6.4(a). Notwithstanding and without
limiting the foregoing, the Preferred Stock Transaction shall be permitted.

 

(b) No Credit Party shall enter into any lending or borrowing transaction with
any employees of any Credit Party, except loans to its respective employees in
the ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum of
$50,000 to any employee and up to a maximum of $300,000 in the aggregate at any
one time outstanding.

 

6.5 Capital Structure and Business. If all or part of a Credit Party’s Stock is
pledged to Agent, that Credit Party shall not issue additional Stock. No Credit
Party shall amend its charter or bylaws in a manner that would adversely affect
Agent or Lenders or such Credit Party’s duty or ability to repay the
Obligations. No Credit Party shall engage in any business other than the
businesses currently engaged in by it.

 

6.6 Guaranteed Indebtedness. No Credit Party shall create, incur, assume or
permit to exist any Guaranteed Indebtedness except (a) by endorsement of
instruments or items of payment for deposit to the general account of any Credit
Party, and (b) for Guaranteed Indebtedness incurred for the benefit of any other
Credit Party if the primary obligation is expressly permitted by this Agreement.

 

6.7 Liens. No Credit Party shall create, incur, assume or permit to exist any
Lien on or with respect to its properties or assets (whether now owned or
hereafter acquired) except for (a) Permitted Encumbrances; (b) Liens in
existence on the date hereof and summarized on Disclosure Schedule 6.7 securing
the Indebtedness described on Disclosure Schedule 6.3 and permitted
refinancings, extensions and renewals thereof, including extensions or renewals
of any such Liens; provided, that the principal amount of the Indebtedness so
secured is not increased and the Lien does not attach to any other property; and
(c) Liens created after the date hereof by conditional sale or other title
retention agreements (including Capital Leases) or in connection with purchase
money Indebtedness with respect to Equipment and Fixtures acquired by any Credit
Party in the ordinary course of business, involving the incurrence of an
aggregate amount of purchase money Indebtedness and Capital Lease Obligations of
not more than $3,600,000 outstanding at any one time for all such Liens
(provided, that such Liens attach only to the assets subject to such purchase
money debt and such Indebtedness is incurred within 20 days following such
purchase and does not exceed 100% of the purchase price of the subject assets).
In addition, no Credit Party shall become a party to any agreement, note,
indenture or instrument, or take any other action, that would prohibit the
creation of a Lien on any of its properties or other assets in favor of Agent,
on behalf of itself and Lenders, as additional collateral for the Obligations,
except operating leases, Capital Leases or Licenses which prohibit Liens upon
the assets that are subject thereto.

 

6.8 Sale of Stock and Assets. No Credit Party shall sell, transfer, convey,
assign or otherwise dispose of any of its properties or other assets, including
the Stock of any of its Subsidiaries (whether in a public or a private offering
or otherwise) or any of its Accounts, other than (a) the sale of Inventory in
the ordinary course of business, and (b) the sale or other disposition by a
Credit Party of Equipment, Fixtures or Real Estate that are obsolete or no
longer used or useful in such Credit Party’s business and having a book value
not exceeding $150,000 in the aggregate in any

 

    37    Credit Agreement (Omni)



--------------------------------------------------------------------------------

Fiscal Year; (c) the sale or other disposition of other Equipment and Fixtures
having a book value not exceeding $150,000 in the aggregate in any Fiscal Year;
and (d) the sale of the Stock of any of the Inactive Subsidiaries.

 

6.9 ERISA. No Credit Party shall, or shall cause or permit any ERISA Affiliate
to, cause or permit to occur (i) an event that could result in the imposition of
a Lien under Section 412 of the IRC or Section 302 or 4068 of ERISA or (ii) an
ERISA Event to the extent such ERISA Event would reasonably be expected to
result in taxes, penalties and other liabilities in an aggregate amount in
excess of $300,000 in the aggregate.

 

6.10 Financial Covenants. Borrowers shall not breach or fail to comply with any
of the Financial Covenants.

 

6.11 Hazardous Materials; Explosives. No Credit Party shall cause or permit a
Release of any Hazardous Material on, at, in, under, above, to, from or about
any of the Real Estate where such Release would (a) violate in any respect, or
form the basis for any Environmental Liabilities under, any Environmental Laws
or Environmental Permits or (b) otherwise adversely impact the value or
marketability of any of the Real Estate or any of the Collateral, other than
such violations or Environmental Liabilities that could not reasonably be
expected to have a Material Adverse Effect. No Credit Party shall own or hold
title to any explosives.

 

6.12 Sale-Leasebacks. No Credit Party shall engage in any sale-leaseback,
synthetic lease or similar transaction involving any of its assets.

 

6.13 Restricted Payments. No Credit Party shall make any Restricted Payment,
except

 

(a) intercompany loans and advances between Borrowers to the extent permitted by
Section 6.3,

 

(b) dividends and distributions by Subsidiaries of any Borrower paid to such
Borrower,

 

(c) employee loans permitted under Section 6.4(b),

 

(d) payments of principal and interest of Intercompany Notes issued in
accordance with Section 6.3(a)(x);

 

(e) dividends in the form of common Stock of Omni;

 

(f) payments in an aggregate amount not to exceed $75,000 for the repurchase,
retirement or surrender of the preferred Stock described in Disclosure Schedule
6.13;

 

(g) (i) scheduled payments of interest and principal on Trussco Note 1 and
Trussco Note 2 (other than on account of the Pledged Trussco Note Interest);
(ii) scheduled payments of interest and principal on the Subordinated Debenture
Note issued to Provident Premier Master Fund, Ltd.; provided, however, that no
such payments of interest or principal in respect of clauses (i) or (ii) above
shall be made unless, after giving effect to such payment, Revolver Credit
Availability (as determined on a pro forma basis, with trade payables being paid
currently and in the ordinary course of business but on terms not to exceed 90
days, and expenses and liabilities being paid in the ordinary course of business
and without acceleration of sales) shall be at least $3,500,000; and (iii) the
payment of the Trussco Subordinated Obligations to the extent permitted under
the Trussco Subordination Agreement provided, that no Event of Default has
occurred and is continuing or would result after giving effect to any Restricted
Payment pursuant to clauses (e) or (f) above.

 

    38    Credit Agreement (Omni)



--------------------------------------------------------------------------------

6.14 Change of Corporate Name, State of Incorporation or Location; Change of
Fiscal Year. No Credit Party shall (a) change its name as it appears in official
filings in the state of its incorporation or other organization, (b) change its
chief executive office, principal place of business, corporate offices or
warehouses or locations at which Collateral is held or stored, or the location
of its records concerning the Collateral, (c) change the type of entity that it
is, (d) change its organization identification number, if any, issued by its
state of incorporation or other organization, or (e) change its state of
incorporation or organization or incorporate or organize in any additional
jurisdictions, in each case without at least 30 days prior written notice to
Agent and after Agent’s written acknowledgment that any reasonable action
requested by Agent in connection therewith, including to continue the perfection
of any Liens in favor of Agent, on behalf of Lenders, in any Collateral, has
been completed or taken, and provided that any such new location shall be in the
continental United States. No Credit Party shall change its Fiscal Year.

 

6.15 No Impairment of Intercompany Transfers. No Credit Party shall directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) that
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to the payment of dividends or distributions or the making
or repayment of intercompany loans by a Subsidiary of any Borrower to any
Borrower or between Borrowers.

 

6.16 Changes Relating to Subordinated Debt; Material Contracts.

 

(a) No Credit Party shall change or amend the terms of any Subordinated Debt (or
any indenture or agreement in connection therewith) if the effect of such
amendment is to: (a) increase the interest rate on such Subordinated Debt; (b)
change the dates upon which payments of principal or interest are due on such
Subordinated Debt other than to extend such dates; (c) change any default or
event of default other than to delete or make less restrictive any default
provision therein, or add any covenant with respect to such Subordinated Debt;
(d) change the redemption or prepayment provisions of such Subordinated Debt
other than to extend the dates therefor or to reduce the premiums payable in
connection therewith; (e) grant any security or collateral to secure payment of
such Subordinated Debt; or (f) change or amend any other term if such change or
amendment would materially increase the obligations of the Credit Party
thereunder or confer additional material rights on the holder of such
Subordinated Debt in a manner adverse to any Credit Party, Agent or any Lender.

 

(b) No Credit Party shall change or amend the terms of any contract or agreement
to which such Credit Party is a party involving aggregate consideration payable
to or by such Credit Party of $250,000 or more (other than purchase orders in
the ordinary course of the business of such Credit Party and other than
contracts that by their terms may be terminated by such Credit Party in the
ordinary course of its business upon less than 60 days notice without penalty or
premium).

 

6.17 Anti-Terrorism Laws. No Credit Party, nor any of its Affiliate or agents,
shall:

 

(a) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person;

 

    39    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(b) deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224; or

 

(c) engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA Patriot Act or
any other Anti-Terrorism Law.

 

Credit Parties shall deliver to Lenders any certification or other evidence
requested from time to time by any Lender in its sole discretion, confirming
Credit Parties’ compliance with this Section 6.17.

 

6.18 Inactive Subsidiaries. No Credit Party shall permit any of the Inactive
Subsidiaries to (a) incur any Indebtedness or other liabilities, (b) conduct any
operations or business, or (c) own or acquire any assets or properties.

 

6.19 Compensation. Borrowers shall not pay compensation (including, for this
purpose, salary, bonus, management or consulting fees, directors fees and any
other forms of remuneration, whether payable in cash or other property) to the
Senior Management of Borrowers in excess of the following sums (unless otherwise
approved by the Requisite Lenders): (A) in respect of salary and other forms of
remuneration (excluding bonuses) an aggregate amount not to exceed one hundred
ten percent (110%) of the remuneration paid to Senior Management in the prior
Fiscal Year; and (B) in respect of bonus, (i) for Fiscal Year 2005, an amount
not to exceed $250,000 in the aggregate, and (ii) for each Fiscal Year
thereafter, an amount not to exceed in percentage amount of income (or like
basis), the percentage amount used to compute bonuses in the prior Fiscal Year.

 

SECTION 7. TERM

 

7.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Maturity Date, and the Term Loan and all other Obligations
shall be automatically due and payable in full on such date and the Term Loan
Commitment, if any, that remains on such date shall automatically terminate.

 

7.2 Survival of Obligations upon Termination of Financing Arrangements. Except
as otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agent and Lenders
relating to any unpaid portion of the Term Loan or any other Obligations, due or
not due, liquidated, contingent or unliquidated, or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is required after the Maturity Date. Except as otherwise
expressly provided herein or in any other Loan Document, all undertakings,
agreements, covenants, warranties and representations of or binding upon the
Credit Parties, and all rights of Agent and each Lender, all as contained in the
Loan Documents, shall not terminate or expire, but rather shall survive any such
termination or cancellation and shall continue in full force and effect until
the Termination Date; provided, that the provisions of Section 11, the payment
obligations under Sections 1.15 and 1.16, and the indemnities contained in the
Loan Documents shall survive the Termination Date.

 

SECTION 8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

8.1 Events of Default.

 

The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an “Event of Default” hereunder:

 

(a) Any Borrower (i) fails to make any payment of principal of, or interest on,
or Fees owing in respect of, the Term Loan or any of the other Obligations when
due and payable, or (ii) fails to pay or reimburse Agent or Lenders for any
expense reimbursable hereunder or under any other Loan Document within ten days
following Agent’s demand for such reimbursement or payment of expenses.

 

    40    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(b) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.4, 1.8, 5.4(a), 5.4(b), 5.4(d), 5.4(e), 5.13, 5.16,
5.18 or 6, or any of the provisions set forth in Annex G.

 

(c) Any Borrower fails or neglects to perform, keep or observe any of the
provisions of Section 4.1 or any provisions set forth in Annex E, and the same
shall remain unremedied for three Business Days or more.

 

(d) Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 8.1)
and the same shall remain unremedied for 15 days or more.

 

(e) (i) an “Event of Default” and an acceleration of “Obligations” (as such
terms are defined in the Revolver Credit Agreement) occurs under the Revolver
Credit Agreement, or the commitments provided to Borrowers by Revolver under the
Revolver Credit Agreement are at any time less than the Minimum Revolver
Commitment Amount or any Borrower or other Credit Party gives notice of the
termination of the Revolver Credit Agreement, (ii) an “Event of Default” and an
acceleration of “Obligations” (as such terms are defined in the Senior Term
Credit Agreement) occurs under the Senior Term Credit Agreement or any Borrower
or other Credit Party gives notice of the termination of the Senior Term Credit
Agreement, (iii) a default or breach occurs with respect to any Subordinated
Debt or under Trussco Note 1 or Trussco Note 2 or (iv) a default or breach
occurs under any other agreement, document or instrument to which any Credit
Party is a party that is not cured within any applicable grace period therefor,
and such default or breach (A) involves the failure to make any payment when due
in respect of any Indebtedness or Guaranteed Indebtedness (other than the
Obligations or those items described in the preceding clauses (i)-(iii)) of any
Credit Party in excess of $550,000 in the aggregate (including (1) undrawn
committed or available amounts and (2) amounts owing to all creditors under any
combined or syndicated credit arrangements), or (B) causes, or permits any
holder of such Indebtedness or Guaranteed Indebtedness or a trustee to cause,
Indebtedness or Guaranteed Indebtedness or a portion thereof in excess of
$550,000 in the aggregate to become due prior to its stated maturity or prior to
its regularly scheduled dates of payment, or cash collateral in respect thereof
to be demanded, in each case, regardless of whether such default is waived, or
such right is exercised, by such holder or trustee.

 

(f) Any representation or warranty herein or in any Loan Document or in any
written statement, report, financial statement or certificate made or delivered
to Agent or any Lender by any Credit Party is untrue or incorrect in any
material respect as of the date when made or deemed made.

 

(g) Assets of any Credit Party with a fair market value of $2,500,000 or more
are attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Credit Party and such condition continues for 30
days or more.

 

    41    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(h) A case or proceeding is commenced against any Credit Party seeking a decree
or order in respect of such Credit Party (i) under the Bankruptcy Code, or any
other applicable federal, state or foreign bankruptcy or other similar law, (ii)
appointing a custodian, receiver, liquidator, assignee, trustee or sequestrator
(or similar official) for such Credit Party or for any substantial part of any
such Credit Party’s assets, or (iii) ordering the winding-up or liquidation of
the affairs of such Credit Party, and such case or proceeding shall remain
undismissed or unstayed for 60 days or more or a decree or order granting the
relief sought in such case or proceeding is granted by a court of competent
jurisdiction.

 

(i) Any Credit Party (i) files a petition seeking relief under the Bankruptcy
Code, or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consents to or fails to contest in a timely and appropriate
manner the institution of proceedings thereunder or the filing of any such
petition or the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Credit Party or for any substantial part of any such Credit Party’s assets,
(iii) makes an assignment for the benefit of creditors, (iv) takes any action in
furtherance of any of the foregoing; or (v) admits in writing its inability to,
or is generally unable to, pay its debts as such debts become due.

 

(j) A final judgment or judgments for the payment of money in excess of $150,000
in the aggregate at any time are outstanding against one or more of the Credit
Parties (which judgments are not covered by insurance policies as to which
liability has been accepted by the insurance carrier), and the same are not,
within 30 days after the entry thereof, discharged or execution thereof stayed
or bonded pending appeal, or such judgments are not discharged prior to the
expiration of any such stay.

 

(k) Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.

 

(l) Any Change of Control occurs.

 

(m) Any event occurs, whether or not insured or insurable, as a result of which
revenue-producing activities cease or are substantially curtailed at facilities
of Borrowers generating more than 25% of Borrowers’ consolidated revenues for
the Fiscal Year preceding such event and such cessation or curtailment continues
for more than 30 days.

 

(n) Borrowers shall receive notice of a rejection of coverage from their
insurers with respect to claims asserted in the Advantage Litigation.

 

8.2 Remedies.

 

(a) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice, suspend the
Term Loan Commitment with respect to additional Advances, whereupon any
additional Advances shall be made or incurred in Agent’s sole discretion (or in
the sole discretion of the Requisite Lenders, if such suspension occurred at
their direction) so long as such Default or Event of Default is continuing. If
any Event of Default has occurred and is continuing, Agent may

 

    42    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(and at the written request of Requisite Lenders shall), without notice except
as otherwise expressly provided herein, increase the rate of interest applicable
to the Term Loan to the Default Rate.

 

(b) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice: (i)
terminate the Term Loan Commitment; (ii) reduce the Term Loan Commitment from
time to time; (iii) declare all or any portion of the Obligations, including all
or any portion of the Term Loan, to be forthwith due and payable, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by Borrowers and each other Credit Party; or (iv) exercise any
rights and remedies provided to Agent under the Loan Documents or at law or
equity, including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(h) or (i), the Term
Loan Commitment shall be immediately terminated and all of the Obligations shall
become immediately due and payable without declaration, notice or demand by any
Person.

 

8.3 Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives (including for purposes
of Section 12): (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which any
Credit Party may in any way be liable, and hereby ratifies and confirms whatever
Agent may do in this regard, (b) all rights to notice and a hearing prior to
Agent’s taking possession or control of, or to Agent’s replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Agent to exercise any of its remedies, and (c) the
benefit of all valuation, appraisal, marshaling and exemption laws.

 

SECTION 9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

 

9.1 Assignment and Participations.

 

(a) Subject to the terms of this Section 9.1, any Lender may make an assignment
to a Qualified Assignee of, or sell participations in, at any time or times, the
Loan Documents, the Term Loan, and any Term Loan Commitment or any portion
thereof or interest therein, including any Lender’s rights, title, interests,
remedies, powers or duties thereunder. Any assignment by a Lender shall: (i)
require the consent of Agent (which consent shall not be unreasonably withheld
or delayed with respect to a Qualified Assignee) and the execution of an
assignment agreement (an “Assignment Agreement”) substantially in the form
attached hereto as Exhibit 9.1(a) and otherwise in form and substance reasonably
satisfactory to, and acknowledged by, Agent; (ii) be conditioned on such
assignee Lender representing to the assigning Lender and Agent that it is
purchasing the Term Loan to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof; and (iii)
include a payment to Agent of an assignment fee of $3,500. In the case of an
assignment by a Lender under this Section 9.1, the assignee shall have, to the
extent of such assignment, the same rights, benefits and obligations as all
other Lenders hereunder. The assigning Lender shall be relieved of its
obligations hereunder with respect to its Term Loan Commitment or assigned
portion thereof from and after the date of such assignment. Each Borrower hereby
acknowledges and agrees that any assignment shall give rise to a direct
obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
Advances

 

    43    Credit Agreement (Omni)



--------------------------------------------------------------------------------

hereunder shall be several and not joint and shall be limited to such Lender’s
Pro Rata Share of the Term Loan Commitment. In the event Agent or any Lender
assigns or otherwise transfers all or any part of the Obligations, Agent or any
such Lender shall so notify Borrowers and Borrowers shall, upon the request of
Agent or such Lender, execute new Notes in exchange for the Notes, if any, being
assigned. Notwithstanding the foregoing provisions of this Section 9.1(a), any
Lender may at any time pledge the Obligations held by it and such Lender’s
rights under this Agreement and the other Loan Documents to a Federal Reserve
Bank, and any Lender that is an investment fund may assign the Obligations held
by it and such Lender’s rights under this Agreement and the other Loan Documents
to another investment fund managed by the same investment advisor; provided,
that no such pledge to a Federal Reserve Bank shall release such Lender from
such Lender’s obligations hereunder or under any other Loan Document.

 

(b) Any participation by a Lender of all or any part of its Term Loan Commitment
shall be made with the understanding that all amounts payable by Borrowers
hereunder shall be determined as if that Lender had not sold such participation,
and that the holder of any such participation shall not be entitled to require
such Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, the Term Loan in which such holder participates, (ii)
any extension of the scheduled amortization of the principal amount of the Term
Loan in which such holder participates or the final maturity date thereof, and
(iii) any release of all or substantially all of the Collateral (other than in
accordance with the terms of this Agreement, the Collateral Documents or the
other Loan Documents). Solely for purposes of Sections 1.13, 1.15, 1.16 and 9.8,
each Borrower acknowledges and agrees that a participation shall give rise to a
direct obligation of Borrowers to the participant and the participant shall be
considered to be a “Lender”. Except as set forth in the preceding sentence no
Borrower or Credit Party shall have any obligation or duty to any participant.
Neither Agent nor any Lender (other than the Lender selling a participation)
shall have any duty to any participant and may continue to deal solely with the
Lender selling a participation as if no such sale had occurred.

 

(c) Except as expressly provided in this Section 9.1, no Lender shall, as
between Borrowers and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Term
Loan, the Notes or other Obligations owed to such Lender.

 

(d) Each Credit Party executing this Agreement shall assist any Lender permitted
to sell assignments or participations under this Section 9.1 as reasonably
required to enable the assigning or selling Lender to effect any such assignment
or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and,
if requested by Agent, the preparation of informational materials for, and the
participation of management in meetings with, potential assignees or
participants. Each Credit Party executing this Agreement shall certify the
correctness, completeness and accuracy of all descriptions of the Credit Parties
and their respective affairs contained in any selling materials provided by them
and all other information provided by them and included in such materials,
except that any Projections delivered by Borrowers shall only be certified by
Borrowers as having been prepared by Borrowers in compliance with the
representations contained in Section 3.4(c).

 

    44    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(e) Any Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided, that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.

 

(f) So long as no Event of Default has occurred and is continuing, no Lender
shall assign or sell participations in any portion of its Term Loan or Term Loan
Commitment to a potential Lender or participant, if, as of the date of the
proposed assignment or sale, the assignee Lender or participant would be subject
to capital adequacy or similar requirements under Section 1.16(a), increased
costs under Section 1.16(b), or withholding taxes in accordance with Section
1.15(a).

 

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to Agent and Borrowers, the
option to provide to Borrowers all or any part of Advances that such Granting
Lender would otherwise be obligated to make to Borrowers pursuant to this
Agreement; provided, that (i) nothing herein shall constitute a commitment by
any SPC to make any Advance; and (ii) if an SPC elects not to exercise such
option or otherwise fails to provide all or any part of any such Advance, the
Granting Lender shall be obligated to make such Advance pursuant to the terms
hereof. The making of an Advance by an SPC hereunder shall utilize the Term Loan
Commitment of the Granting Lender to the same extent, and as if such Advance
were made by such Granting Lender. No SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). Any SPC may (i) with notice to, but without
the prior written consent of, Borrowers and Agent and without paying any
processing fee therefor assign all or a portion of its interests in the Term
Loan to the Granting Lender or to any financial institutions (consented to by
Borrowers and Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of the Term Loan and
(ii) disclose on a confidential basis any non-public information relating to its
Term Loan to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This Section
9.1(g) may not be amended without the prior written consent of each Granting
Lender, all or any of whose Advances are being funded by an SPC at the time of
such amendment. For the avoidance of doubt, the Granting Lender shall for all
purposes, including without limitation, the approval of any amendment or waiver
of any provision of any Loan Document or the obligation to pay any amount
otherwise payable by the Granting Lender under the Loan Documents, continue to
be the Lender of record hereunder.

 

9.2 Appointment of Agent. ORIX is hereby appointed to act on behalf of all
Lenders as Agent under this Agreement and the other Loan Documents. The
provisions of this Section 9.2 are solely for the benefit of Agent and Lenders
and no Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Loan Documents, Agent shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Credit Party or any other Person. Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Loan
Documents. The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
other Loan Document or otherwise a fiduciary relationship in respect of any
Lender. Except as expressly set forth in this Agreement and

 

    45    Credit Agreement (Omni)



--------------------------------------------------------------------------------

the other Loan Documents, Agent shall not have any duty to disclose, and shall
not be liable for failure to disclose, any information relating to any Credit
Party or any of their respective Subsidiaries or any Account Debtor that is
communicated to or obtained by ORIX or any of its Affiliates in any capacity.
Neither Agent nor any of its Affiliates nor any of their respective officers,
directors, employees, agents or representatives shall be liable to any Lender
for any action taken or omitted to be taken by it hereunder or under any other
Loan Document, or in connection herewith or therewith, except for damages caused
by its or their own gross negligence or willful misconduct.

 

If Agent shall request instructions from Requisite Lenders or all affected
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any Person by reason
of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of Agent, be contrary to law or the terms of this Agreement or
any other Loan Document, (b) if such action would, in the opinion of Agent,
expose Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of Requisite Lenders or all affected Lenders, as applicable.

 

9.3 Agent’s Reliance, Etc. Neither Agent nor any of its Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, Agent: (a) may treat the payee of any Note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent; (b)
may consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

 

9.4 ORIX and Affiliates. With respect to its Term Loan Commitment hereunder,
ORIX shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise the same as though it were
not Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include ORIX in its individual capacity. ORIX and its Affiliates may
lend money to, invest in, and generally engage in any kind of business with, any
Credit Party, any of their Affiliates and any Person who may do business with or
own

 

    46    Credit Agreement (Omni)



--------------------------------------------------------------------------------

securities of any Credit Party or any such Affiliate, all as if ORIX were not
Agent and without any duty to account therefor to Lenders. ORIX and its
Affiliates may accept fees and other consideration from any Credit Party for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders. Each Lender acknowledges the potential conflict
of interest between ORIX as a Lender holding disproportionate interests in the
Loans, and ORIX as Agent.

 

9.5 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 3.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Term Loan, and
expressly consents to, and waives any claim based upon, such conflict of
interest.

 

9.6 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Credit Parties and without limiting the obligations of Credit
Parties hereunder), ratably according to their respective Pro Rata Shares, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and each other Loan Document, to the extent that Agent is not
reimbursed for such expenses by Credit Parties.

 

9.7 Successor Agent. Agent may resign at any time by giving not less than 30
days’ prior written notice thereof to Lenders and Borrower Representative. Upon
any such resignation, the Requisite Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within 30 days after
the resigning Agent’s giving notice of resignation, then the resigning Agent
may, on behalf of Lenders, appoint a successor Agent, which shall be a Lender,
if a Lender is willing to accept such appointment, or otherwise shall be a
commercial bank or financial institution or a subsidiary of a commercial bank or
financial institution if such commercial bank or financial institution is
organized under the laws of the United States of America or of any State thereof
and has a combined capital and surplus of at least $300,000,000. If no successor
Agent has been appointed pursuant to the foregoing, within 30 days after the
date such notice of resignation was given by the resigning Agent, such
resignation shall become effective and the Requisite Lenders shall thereafter
perform all the duties of Agent hereunder until such time, if any, as the
Requisite Lenders appoint a successor Agent as provided above. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent. Upon the earlier of the acceptance
of any appointment as Agent hereunder by a successor Agent or the effective date
of the resigning Agent’s resignation,

 

    47    Credit Agreement (Omni)



--------------------------------------------------------------------------------

the resigning Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents, except that any indemnity rights or
other rights in favor of such resigning Agent shall continue. After any
resigning Agent’s resignation hereunder, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was acting as Agent under this Agreement and the other Loan Documents.

 

9.8 Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 9.9(f), each Lender is hereby authorized at any time or from
time to time, without prior notice to any Credit Party or to any Person other
than Agent, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of any Borrower or Guarantor (regardless of whether such
balances are then due to such Borrower or Guarantor) and any other properties or
assets at any time held or owing by that Lender or that holder to or for the
credit or for the account of any Borrower or Guarantor against and on account of
any of the Obligations that are not paid when due; provided, that the Lender
exercising such offset rights shall give notice thereof to the affected Credit
Party promptly after exercising such rights. Any Lender exercising a right of
setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares (other than
offset rights exercised by any Lender with respect to Sections 1.13, 1.15 or
1.16). Each Credit Party that is a Borrower or Guarantor agrees, to the fullest
extent permitted by law, that (a) any Lender may exercise its right to offset
with respect to amounts in excess of its Pro Rata Share of the Obligations and
may sell participations in such amounts so offset to other Lenders and holders
and (b) any Lender so purchasing a participation in the Term Loan or other
Obligations held by other Lenders or holders may exercise all rights of offset,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender or holder were a direct holder of the Term Loan and
the other Obligations in the amount of such participation. Notwithstanding the
foregoing, if all or any portion of the offset amount or payment otherwise
received is thereafter recovered from the Lender that has exercised the right of
offset, the purchase of participations by that Lender shall be rescinded and the
purchase price restored without interest.

 

9.9 Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.

 

(a) Advances; Payments.

 

(i) Each Lender shall make the amount of such Lender’s Pro Rata Share of any
Advance available to Agent in same day funds by wire transfer to Agent’s account
as set forth in Annex H not later than 11:00 a.m. (New York time) on the
requested Funding Date. After receipt of such wire transfers (or, in the Agent’s
sole discretion, before receipt of such wire transfers), subject to the terms
hereof, Agent shall make the requested Advance to the Borrower designated by
Borrower Representative in the Notice of Advance. All payments by each Lender
shall be made without setoff, counterclaim or deduction of any kind.

 

(ii) Not less than once during each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, or telecopy of the amount of such Lender’s Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders with respect to the
Term Loan.

 

    48    Credit Agreement (Omni)



--------------------------------------------------------------------------------

Provided that each Lender has funded all payments or Advances required to be
made by it and has purchased all participations required to be purchased by it
under this Agreement and the other Loan Documents as of such Settlement Date,
Agent shall pay to each Lender such Lender’s Pro Rata Share of principal,
interest and Fees paid by Borrowers since the previous Settlement Date for the
benefit of such Lender on the Term Loan held by it. To the extent that any
Lender (a “Non-Funding Lender”) has failed to fund all such payments and
Advances or failed to fund the purchase of all such participations, Agent shall
be entitled to set off the funding short-fall against that Non-Funding Lender’s
Pro Rata Share of all payments received from Borrowers. Such payments shall be
made by wire transfer to such Lender’s account (as specified by such Lender in
Annex H or the applicable Assignment Agreement) not later than 2:00 p.m. (New
York time) on the next Business Day following each Settlement Date.

 

(b) Availability of Lender’s Pro Rata Share. Agent may assume that each Lender
will make its Pro Rata Share of each Advance available to Agent on each funding
date. If such Pro Rata Share is not, in fact, paid to Agent by such Lender when
due, Agent will be entitled to recover such amount on demand from such Lender
without setoff, counterclaim or deduction of any kind. If any Lender fails to
pay the amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall
promptly notify Borrower Representative and Borrowers shall immediately repay
such amount to Agent. Nothing in this Section 9.9(b) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Agent to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Term Loan Commitment hereunder or to prejudice any
rights that Borrowers may have against any Lender as a result of any default by
such Lender hereunder. To the extent that Agent advances funds to any Borrower
on behalf of any Lender and is not reimbursed therefor on the same Business Day
as such Advance is made, Agent shall be entitled to retain for its account all
interest accrued on such Advance until reimbursed by the applicable Lender.

 

(c) Return of Payments.

 

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

 

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

 

(d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any Term
Loan or any payment required by it hereunder shall not relieve any other Lender
(each such other Lender, an “Other Lender”) of its obligations to make such
Advance or purchase such participation on such date, but neither any Other
Lender nor Agent shall be responsible for the failure of any Non-Funding Lender
to make an Advance or make any other payment

 

    49    Credit Agreement (Omni)



--------------------------------------------------------------------------------

required hereunder. Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” or a “Lender” (or be
included in the calculation of “Requisite Lenders” hereunder) for any voting or
consent rights under or with respect to any Loan Document. At Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation) to purchase from any Non-Funding Lender, and each
Non-Funding Lender agrees that it shall, at Agent’s request, sell and assign to
Agent or such Person, all of the Term Loan Commitment of that Non-Funding Lender
for an amount equal to the principal balance of the Term Loan held by such
Non-Funding Lender and all accrued interest and Fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment Agreement; provided that such assignment shall not
require the payment of an assignment fee to Agent or the payment of a prepayment
fee to such Non-Funding Lender pursuant to Section 1.9(c).

 

(e) Dissemination of Information. Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to, any Credit Party, with notice of any Event of Default
of which Agent has actually become aware and with notice of any action taken by
Agent following any Event of Default; provided, that Agent shall not be liable
to any Lender for any failure to do so, except to the extent that such failure
is attributable to Agent’s gross negligence or willful misconduct. Lenders
acknowledge that Borrowers are required to provide Financial Statements and
Collateral Reports to Lenders in accordance with Annexes E and F hereto and
agree that Agent shall have no duty to provide the same to Lenders.

 

(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders.

 

SECTION 10. SUCCESSORS AND ASSIGNS

 

10.1 Successors and Assigns. This Agreement and the other Loan Documents shall
be binding on and shall inure to the benefit of each Credit Party, Agent,
Lenders and their respective successors and assigns (including, in the case of
any Credit Party, a debtor-in-possession on behalf of such Credit Party), except
as otherwise provided herein or therein. No Credit Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of Agent and Lenders. Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of Agent and Lenders shall be void. The terms and provisions of
this Agreement are for the purpose of defining the relative rights and
obligations of each Credit Party, Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.

 

SECTION 11. MISCELLANEOUS

 

11.1 Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be

 

    50    Credit Agreement (Omni)



--------------------------------------------------------------------------------

modified, altered or amended except as set forth in Section 11.2. Any letter of
interest, proposal letter, commitment letter, fee letter or confidentiality
agreement, if any, between any Credit Party and Agent or any Lender or any of
their respective Affiliates, predating this Agreement and relating to a
financing of substantially similar form, purpose or effect shall be superseded
by this Agreement. Notwithstanding the foregoing, the ORIX Fee Letter shall
survive the execution and delivery of this Agreement and shall continue to be
binding obligations of the parties.

 

11.2 Amendments and Waivers.

 

(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Borrowers, and by Requisite Lenders or all affected
Lenders, as applicable. Except as set forth in clauses (b) and (c) below, all
such amendments, modifications, terminations or waivers requiring the consent of
any Lenders shall require the written consent of Requisite Lenders.

 

(b) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement that waives compliance with the conditions
precedent set forth in Section 2.2 to the making of any Advance shall be
effective unless the same shall be in writing and signed by Agent, all of the
Lenders and Borrowers. Notwithstanding anything contained in this Agreement to
the contrary, no waiver or consent with respect to any Default or any Event of
Default shall be effective for purposes of the conditions precedent to the
making of Advances set forth in Section 2.2 unless the same shall be in writing
and signed by Agent, Requisite Lenders and Borrowers.

 

(c) No amendment, modification, termination or waiver shall, unless in writing
and signed by Agent and each Lender directly affected thereby: (i) increase the
principal amount of any Lender’s Term Loan Commitment (which action shall be
deemed to directly affect all Lenders; (ii) reduce the principal of, rate of
interest on or Fees payable with respect to the Term Loan of any affected
Lender; (iii) extend any scheduled payment date (other than payment dates of
mandatory prepayments under Section 1.3(b)(i)-(vi)) or final maturity date of
the principal amount of the Term Loan of any affected Lender; (iv) waive,
forgive, defer, extend or postpone any payment of interest or Fees as to any
affected Lender; (v) release any Guaranty or, except as otherwise permitted
herein or in the other Loan Documents, release, or permit any Credit Party to
sell or otherwise dispose of, any Collateral with a value exceeding $500,000 in
the aggregate (which action shall be deemed to directly affect all Lenders);
(vi) change the percentage of the Term Loan Commitment or of the aggregate
unpaid principal amount of the Term Loan that shall be required for Lenders or
any of them to take any action hereunder; and (vii) amend or waive this Section
11.2 or the definition of the term “Requisite Lenders” insofar as such
definitions affect the substance of this Section 11.2. Furthermore, no
amendment, modification, termination or waiver affecting the rights or duties of
Agent under this Agreement or any other Loan Document shall be effective unless
in writing and signed by Agent in addition to Lenders required hereinabove to
take such action. Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given. No amendment, modification, termination or waiver shall be
required for Agent to take additional Collateral pursuant to any Loan Document.
No amendment, modification, termination or waiver of any provision of any Note
shall be effective without the written concurrence of the holder of that Note.
No notice to or demand on any Credit Party in any case shall entitle such Credit
Party

 

    51    Credit Agreement (Omni)



--------------------------------------------------------------------------------

or any other Credit Party to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.

 

(d) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):

 

(i) requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (i) and in clause (ii) below being referred to as a “Non-Consenting
Lender”); or

 

(ii) requiring the consent of Requisite Lenders, the consent of Lenders holding
a Pro Rata Share in excess of 50% is obtained, but the consent of Requisite
Lenders is not obtained,

 

then, so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Term Loan Commitment of such
Non-Consenting Lenders for an amount equal to the principal balance of the Term
Loan held by the Non-Consenting Lenders and all accrued interest and Fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement.

 

(e) Upon payment in full in cash and performance of all of the Obligations
(other than indemnification Obligations), termination of the Term Loan
Commitment and a release of all claims against Agent and Lenders, and so long as
no suits, actions, proceedings or claims are pending or threatened against any
Indemnified Person asserting any damages, losses or liabilities that are
Indemnified Liabilities, Agent shall deliver to Borrowers termination
statements, mortgage releases and other documents necessary or appropriate to
evidence the termination of the Liens securing payment of the Obligations.

 

11.3 Fees and Expenses. Borrowers shall reimburse (i) Agent for all fees, costs
and expenses (including the reasonable fees and expenses of all of its counsel,
advisors, consultants and auditors) and (ii) Agent (and, with respect to clauses
(c) and (d) below, all Lenders) for all fees, costs and expenses, including the
reasonable fees, costs and expenses of counsel or other advisors (including
environmental and management consultants and appraisers), incurred in connection
with the negotiation, preparation and filing and/or recordation of the Loan
Documents and incurred in connection with:

 

(a) any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Term Loan
made pursuant hereto or its rights hereunder or thereunder;

 

(b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Credit Party or any other Person and
whether as a party, witness or otherwise) in any way relating to the Collateral,
any of the Loan Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any

 

    52    Credit Agreement (Omni)



--------------------------------------------------------------------------------

litigation, contest, dispute, suit, case, proceeding or action, and any appeal
or review thereof, in connection with a case commenced by or against any or all
of the Credit Parties or any other Person that may be obligated to Agent by
virtue of the Loan Documents; including any such litigation, contest, dispute,
suit, proceeding or action arising in connection with any work-out or
restructuring of the Term Loan during the pendency of one or more Events of
Default; provided, that in the case of reimbursement of counsel for Lenders
other than Agent, such reimbursement shall be limited to one counsel for all
such Lenders; provided further, that no Person shall be entitled to
reimbursement under this clause (B) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence or willful misconduct;

 

(c) any attempt to enforce any remedies of Agent against any or all of the
Credit Parties or any other Person that may be obligated to Agent or any Lender
by virtue of any of the Loan Documents, including any such attempt to enforce
any such remedies in the course of any work-out or restructuring of the Term
Loan during the pendency of one or more Events of Default; provided, that in the
case of reimbursement of counsel for Lenders other than Agent, such
reimbursement shall be limited to one counsel for all such Lenders;

 

(d) any workout or restructuring of the Term Loan during the pendency of one or
more Events of Default; and

 

(e) efforts to (i) monitor the Term Loan or any of the other Obligations, (ii)
evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;

 

including, as to each of clauses (a) through (e) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.

 

11.4 No Waiver. Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders, and directed to Borrowers specifying
such suspension or waiver.

 

    53    Credit Agreement (Omni)



--------------------------------------------------------------------------------

11.5 Remedies. Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that Agent
or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise. Recourse to the Collateral shall
not be required.

 

11.6 Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such other Loan Document.

 

11.7 Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.

 

11.8 Confidentiality. Agent and each Lender agree to use commercially reasonable
efforts (equivalent to the efforts Agent or such Lender applies to maintaining
the confidentiality of its own confidential information) to maintain as
confidential all confidential information provided to them by the Credit Parties
and designated as confidential for a period of two years following receipt
thereof, except that Agent and any Lender may disclose such information

 

(a) to Persons employed or engaged by Agent or such Lender;

 

(b) to any bona fide assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 11.8 (and any such bona fide assignee or participant or potential
assignee or participant may disclose such information to Persons employed or
engaged by them as described in clause (a) above);

 

(c) as required or requested by any Governmental Authority or reasonably
believed by Agent or such Lender to be compelled by any court decree, subpoena
or legal or administrative order or process;

 

(d) as, on the advice of Agent’s or such Lender’s counsel, is required by law;

 

(e) in connection with the exercise of any right or remedy under the Loan
Documents or in connection with any Litigation to which Agent or such Lender is
a party; or

 

(f) that ceases to be confidential through no fault of Agent or any Lender.

 

11.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR

 

    54    Credit Agreement (Omni)



--------------------------------------------------------------------------------

ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT AGENT, LENDERS AND THE CREDIT
PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A
COURT LOCATED OUTSIDE OF NEW YORK COUNTY; PROVIDED FURTHER, THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF AGENT. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH
COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE
ADDRESS SET FORTH IN ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF
OR TEN BUSINESS DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL, REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, WITH PROPER POSTAGE PREPAID.

 

11.10 Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered: (a) upon the earlier of actual receipt and ten Business Days after
deposit in the United States Mail, registered or certified mail, return receipt
requested, with proper postage prepaid; (b) upon transmission, when sent by
telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States Mail as otherwise provided in this Section 11.10); (c) one
Business Day after deposit with a reputable overnight courier with all charges
prepaid or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address or
facsimile number indicated in Annex I or to such other address (or facsimile
number) as may be substituted by notice given as herein provided. The giving of
any notice required hereunder may be waived in writing by the party entitled to
receive such notice. Failure or delay in delivering copies of any notice,
demand, request, consent, approval, declaration or other communication to any
Person (other than Borrower Representative or Agent) designated in Annex I to
receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.

 

11.11 Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

    55    Credit Agreement (Omni)



--------------------------------------------------------------------------------

11.12 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

 

11.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

 

11.14 Press Releases and Related Matters. Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of ORIX or its
affiliates or referring to this Agreement, the other Loan Documents or the
Related Transactions Documents without at least two Business Days’ prior notice
to ORIX and without the prior written consent of ORIX unless (and only to the
extent that) such Credit Party or Affiliate is required to do so under law and
then, in any event, such Credit Party or Affiliate will consult with ORIX before
issuing such press release or other public disclosure. Each Credit Party
consents to the publication by Agent or any Lender of advertising material
relating to the financing transactions contemplated by this Agreement using
Borrower’s name, product photographs, logo or trademark. Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

 

11.15 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Credit
Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

11.16 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.

 

11.17 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

    56    Credit Agreement (Omni)



--------------------------------------------------------------------------------

11.18 Intercreditor Agreement. It is understood and agreed by each of the
parties hereto that, notwithstanding any terms of this Agreement and any other
Loan Documents (other than the Intercreditor Agreement) that may be to the
contrary, this Agreement and such other Loan Documents, together with all rights
and remedies of the Agent and Lenders hereunder and thereunder, are subject at
all times to the express terms of the Intercreditor Agreement.

 

SECTION 12. CROSS-GUARANTY

 

12.1 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Agent and Lenders and their respective successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to Agent and Lenders by
each other Borrower. Each Borrower agrees that its guaranty obligation hereunder
is a continuing guaranty of payment and performance and not of collection, that
its obligations under this Section 12 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 12 shall be absolute and unconditional, irrespective of, and
unaffected by,

 

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

 

(b) the absence of any action to enforce this Agreement (including this Section
12) or any other Loan Document or the waiver or consent by Agent and Lenders
with respect to any of the provisions thereof;

 

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent and Lenders in respect thereof (including the release of any
such security);

 

(d) the insolvency of any Credit Party; or

 

(e) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

 

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

 

12.2 Waivers by Borrowers. Each Borrower expressly waives all rights it may have
now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Agent or Lenders to marshal assets or to proceed
in respect of the Obligations guaranteed hereunder against any other Credit
Party, any other party or against any security for the payment and performance
of the Obligations before proceeding against, or as a condition to proceeding
against, such Borrower. It is agreed among each Borrower, Agent and Lenders that
the foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section 12 and such waivers, Agent and Lenders would decline to enter into this
Agreement.

 

12.3 Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 12 are for the benefit of Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.

 

    57    Credit Agreement (Omni)



--------------------------------------------------------------------------------

12.4 Waiver of Subrogation, Etc. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, and except as set forth in Section
12.7, each Borrower hereby expressly and irrevocably waives any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off and any and all defenses available to a surety,
guarantor or accommodation co-obligor. Each Borrower acknowledges and agrees
that this waiver is intended to benefit Agent and Lenders and shall not limit or
otherwise affect such Borrower’s liability hereunder or the enforceability of
this Section 12, and that Agent, Lenders and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 12.4.

 

12.5 Election of Remedies. If Agent or any Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving Agent or
such Lender a Lien upon any Collateral, whether owned by any Borrower or by any
other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, Agent or any Lender may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 12. If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by Agent or
such Lender and waives any claim based upon such action, even if such action by
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent or such Lender. Any election of remedies that results in the denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. In the event Agent or any Lender shall bid at
any foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Agent or such Lender
but shall be credited against the Obligations. The amount of the successful bid
at any such sale, whether Agent, Lender or any other party is the successful
bidder, shall be conclusively deemed to be the fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 12, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Agent or any Lender might otherwise be
entitled but for such bidding at any such sale.

 

12.6 Limitation. Notwithstanding any provision herein contained to the contrary,
each Borrower’s liability under this Section 12 (which liability is in any event
in addition to amounts for which such Borrower is primarily liable under Section
1) shall be limited to an amount not to exceed as of any date of determination
the greater of:

 

(a) the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and

 

(b) the amount that could be claimed by Agent and Lenders from such Borrower
under this Section 12 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower’s right of contribution and indemnification from each other Borrower
under Section 12.7.

 

    58    Credit Agreement (Omni)



--------------------------------------------------------------------------------

12.7 Contribution with Respect to Guaranty Obligations.

 

(a) To the extent that any Borrower shall make a payment under this Section 12
of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a “Guarantor Payment”) that, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Term Loan Commitment, such Borrower shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

 

(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 12 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 

(c) This Section 12.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this Section
12.7 shall limit the liability of any Borrower to pay the Loans made directly or
indirectly to that Borrower and accrued interest, Fees and expenses with respect
thereto for which such Borrower shall be primarily liable.

 

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

 

(e) The rights of the indemnifying Borrowers against other Credit Parties under
this Section 12.7 shall be exercisable upon the full and indefeasible payment of
the Obligations and the termination of the Term Loan Commitment.

 

12.8 Liability Cumulative. The liability of Borrowers under this Section 12 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Agent and Lenders under this Agreement and the other Loan Documents to which
such Borrower is a party or in respect of any Obligations or obligation of the
other Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

[Remainder of Page Left Blank]

 

    59    Credit Agreement (Omni)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

“Borrowers”:         OMNI ENERGY SERVICES CORP.   TRUSSCO, INC. By:  

/s/ James C. Eckert

--------------------------------------------------------------------------------

  By:  

/s/ James C. Eckert

--------------------------------------------------------------------------------

    James C. Eckert       James C. Eckert     Chief Executive Officer      
Chief Executive Officer

 

[Signatures continued]

 

    60    Credit Agreement (Omni)



--------------------------------------------------------------------------------

“Agent” and a “Lender” ORIX FINANCE CORP.

By:

 

/s/ Christopher L. Smith

--------------------------------------------------------------------------------

   

Christopher L. Smith

   

Authorized Representative

 

[Signatures continued]

 

    61    Credit Agreement (Omni)



--------------------------------------------------------------------------------

The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.

 

“Credit Parties”     AMERICAN HELICOPTERS INC.   OMNI PROPERTIES CORP. By:  

/s/ James C. Eckert

--------------------------------------------------------------------------------

  By:  

/s/ James C. Eckert

--------------------------------------------------------------------------------

    James C. Eckert       James C. Eckert     Chief Executive Officer      
Chief Executive Officer OMNI ENERGY SERVICES CORP.-MEXICO   OMNI SEISMIC
AVIATION CORP. By:  

/s/ James C. Eckert

--------------------------------------------------------------------------------

  By:  

/s/ James C. Eckert

--------------------------------------------------------------------------------

    James C. Eckert       James C. Eckert     Chief Executive Officer      
Chief Executive Officer OMNI OFFSHORE AVIATION CORP.   TRUSSCO PROPERTIES,
L.L.C.         By:   OMNI ENERGY SERVICES CORP., its Sole Member By:  

/s/ James C. Eckert

--------------------------------------------------------------------------------

      By:  

/s/ James C. Eckert

--------------------------------------------------------------------------------

    James C. Eckert           James C. Eckert     Chief Executive Officer      
    Chief Executive Officer By:   OMNI ENERGY SEISMIC SERVICES CORP.            
   

/s/ James C. Eckert

--------------------------------------------------------------------------------

                James C. Eckert                 Chief Executive Officer        
   

 

    62    Credit Agreement (Omni)



--------------------------------------------------------------------------------

ANNEX A (Recitals)

to

CREDIT AGREEMENT

 

Definitions

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

“Accounting Changes” has the meaning ascribed thereto in Annex G.

 

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Credit Party’s rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Credit Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods), (d)
all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, given by any Account Debtor or any other Person
with respect to any of the foregoing.

 

“Act” means the Air Transportation Safety and System Stabilization Act, P.L.
107-42, as the same may be amended from time to time.

 

“Advance” has the meaning ascribed thereto in Section 1.1(a)(i).

 

“Advantage Litigation” means (a) the case styled “Omni Energy Services Corp. v.
Steven T. Stull, et al.,” case No. 2004-2336, in the Civil District Court for
the Parish of Orleans of the State of Louisiana, and (b) the case styled
“Advantage Capital Partners II Limited Partnership, et al. v. Omni Energy
Services Corp., et al.,” Civil Action No.04-0878, in the United States District
Court for the Eastern District of Louisiana.

 

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers and partners and (d) in the case
of Borrowers, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of any Borrower.

 

    A-1    Credit Agreement (Omni)



--------------------------------------------------------------------------------

For the purposes of this definition, “control” of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; provided, that the term “Affiliate” shall
specifically exclude Agent and each Lender.

 

“Agent” means ORIX in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.

 

“Agreement” means the Credit Agreement by and among Borrowers, the other Credit
Parties party thereto, ORIX, as Agent and Lender and the other Lenders from time
to time party thereto, as the same may be amended, supplemented, restated or
otherwise modified from time to time.

 

“Aircraft” means any “aircraft” as defined in the Federal Aviation Act, 49
U.S.C. Section 40102(a)(6).

 

“Allocable Share” has the meaning ascribed to it in Section 1.1(a)(ii).

 

“American” has the meaning ascribed to it in the preamble to the Agreement.

 

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the laws comprising or
implementing the Bank Secrecy Act, and the laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing laws may from time to time be amended, renewed, extended, or
replaced).

 

“Appendices” has the meaning ascribed to it in the recitals to the Agreement.

 

“Applicable Index Margin” means the per annum interest rate from time to time in
effect and payable in addition to the Index Rate applicable to each Index Rate
Loan, as set forth in Section 1.5(a).

 

“Applicable LIBOR Margin” means the per annum interest rate from time to time in
effect and payable in addition to the LIBOR Rate applicable to each LIBOR Loan,
as determined by reference to Section 1.5(a).

 

“Assignment Agreement” has the meaning ascribed to it in Section 9.1(a).

 

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, chief accounting officer, president or
executive vice president of such Person.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§101 et seq.

 

“Base LIBOR Margin” has the meaning assigned to such term in Section 1.5(e).

 

“Blocked Person” has the meaning assigned to such term in Section 3.25(b).

 

“Borrower Representative” means Omni in its capacity as Borrower Representative
pursuant to the provisions of Section 1.1(d).

 

“Borrowers” and “Borrower” have the respective meanings ascribed thereto in the
preamble to the Agreement.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to a LIBOR Loan shall mean any such day that is also a LIBOR Business
Day.

 

    A-2    Credit Agreement (Omni)



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto that have a useful life of more than one year
and that are required to be capitalized under GAAP; provided, that with respect
to the Credit Parties, Capital Expenditures shall not include any portion of the
Acquisition Purchase Price that would otherwise be characterized as a capital
expenditure under GAAP.

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Casualty Aircraft” means the Aircraft identified under the heading “Casualty
Claims” in Disclosure Schedule 3.24 as in effect on the Closing Date.

 

“Change of Control” means any of the following:

 

(a) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934,) of 20% or more of the issued and
outstanding shares of capital Stock of Omni having the right to vote for the
election of directors of Omni under ordinary circumstances (excepting therefrom
any person or group of persons (within the meaning of the Securities Exchange
Act of 1934) which has such beneficial ownership of more than 20% of such
capital Stock as of the Closing Date);

 

(b) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the board of directors of Omni
(together with any new directors whose election by the board of directors of
Omni or whose nomination for election by the Stockholders of Omni was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office;

 

(c) Omni ceases to own and control all of the economic and voting rights
associated with all of the outstanding capital Stock of any of its Subsidiaries;
or

 

(d) (i) Omni consolidates with or merges into another entity or conveys,
transfers or leases all or substantially all of its property and assets to any
Person, or (ii) any entity consolidates with or merges into Omni, which in
either event (i) or (ii) is pursuant to a transaction in which the outstanding
voting capital Stock of Omni is reclassified or changed into or exchanged for
cash, securities or other property, other than any such transaction in which the
holders of the beneficial ownership of Omni immediately prior to such
transaction have a beneficial ownership in the aggregate of at least 51% of the
aggregate voting power of all capital Stock of the resulting, surviving or
transferee entity.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies,

 

    A-3    Credit Agreement (Omni)



--------------------------------------------------------------------------------

assessments, charges, liens, claims or encumbrances upon or relating to (a) the
Collateral, (b) the Obligations, (c) the employees, payroll, income or gross
receipts of any Credit Party, (d) any Credit Party’s ownership or use of any
properties or other assets, or (e) any other aspect of any Credit Party’s
business.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.

 

“Closing Date” means August 29, 2005.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

“Collateral” means the property covered by the Security Agreement, the Mortgages
and the other Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of Agent, on behalf
of itself and Lenders, to secure the Obligations.

 

“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Guaranties, the Mortgages, the Patent, Trademark and Copyright Security
Agreement, and all similar agreements entered into guaranteeing payment of, or
granting a Lien upon property as security for payment of, the Obligations.

 

“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex E.

 

“Collection Account” means the account of Agent identified in Annex H, or such
other account as may be specified in writing by Agent as the “Collection
Account.”

 

“Commitment Termination Date” means the earliest of (a) December 31, 2006, (b)
the Maturity Date, (c) the date of indefeasible prepayment in full by Borrowers
of the Term Loan and the permanent reduction of the Term Loan Commitment to zero
dollars ($0), and (d) the date of the permanent reduction of the Term Loan
Commitment to zero dollars ($0) under any provision of this Agreement at any
time prior to the indefeasible prepayment in full of the Term Loan.

 

“Compliance Certificate” has the meaning ascribed to it in Annex E.

 

“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.

 

“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements

 

    A-4    Credit Agreement (Omni)



--------------------------------------------------------------------------------

and other financial assets held in a securities account in the name of any
Credit Party, (iii) a futures commission merchant or clearing house, as
applicable, with respect to commodity accounts and commodity contracts held by
any Credit Party, whereby, among other things, the issuer, securities
intermediary or futures commission merchant limits any security interest in the
applicable financial assets in a manner reasonably satisfactory to Agent,
acknowledges the Lien of Agent, on behalf of itself and Lenders, on such
financial assets, and agrees to follow the instructions or entitlement orders of
Agent without further consent by the affected Credit Party.

 

“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement by virtue of which such Credit
Party licenses or is licensed any right to use any Copyright or Copyright
registration.

 

“Copyrights” means all of the following: (a) all copyrights and General
Intangibles of like nature (whether registered or unregistered), all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any similar office or agency of the United
States, any state or territory thereof, or any other country or any political
subdivision thereof, and (b) all reissues, extensions or renewals thereof.

 

“Credit Parties” means each Borrower and each Guarantor.

 

“Current Assets” means, with respect to any Person, all current assets of such
Person as of any date of determination calculated in accordance with GAAP, but
excluding cash, cash equivalents and debts due from Affiliates.

 

“Current Liabilities” means, with respect to any Person, all liabilities that
should, in accordance with GAAP, be classified as current liabilities, and in
any event shall include all Indebtedness payable on demand or within one year
from any date of determination without any option on the part of the obligor to
extend or renew beyond such year, all accruals for federal or other taxes based
on or measured by income and payable within such year, but excluding the current
portion of long-term debt required to be paid within one year and the aggregate
outstanding principal balances of the Revolver Loan.

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning ascribed to it in Section 1.5(d).

 

“Disclosure Schedules” means the Schedules prepared by Borrowers and denominated
as Disclosure Schedules 1.4 through 6.13 in the Index to the Agreement.

 

“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“EBITDA” means, with respect to any Person for any fiscal period, without
duplication, an amount equal to:

 

(a) consolidated net income of such Person for such period determined in
accordance with GAAP, minus

 

(b) the sum of (i) income tax credits, (ii) interest income, (iii) gain from
extraordinary items for such period, (iv) any aggregate net gain (but not any
aggregate net loss) during such period arising from the sale, exchange or other
disposition of capital assets

 

    A-5    Credit Agreement (Omni)



--------------------------------------------------------------------------------

by such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), and (v) any other non-cash gains that have been added in
determining consolidated net income, in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, plus

 

(c) the sum of (i) any provision for income taxes, (ii) Interest Expense, (iii)
loss from extraordinary items for such period, (iv) depreciation and
amortization for such period, (v) amortized debt discount for such period, and
(vi) the amount of any deduction to consolidated net income as the result of any
grant to any members of the management of such Person of any Stock, in each case
to the extent included in the calculation of consolidated net income of such
Person for such period in accordance with GAAP, but without duplication. For
purposes of this definition, the following items shall be excluded in
determining consolidated net income of a Person: (1) the income (or deficit) of
any other Person accrued prior to the date it became a Subsidiary of, or was
merged or consolidated into, such Person or any of such Person’s Subsidiaries;
(2) the income (or deficit) of any other Person (other than a Subsidiary) in
which such Person has an ownership interest, except to the extent any such
income has actually been received by such Person in the form of cash dividends
or distributions; (3) the undistributed earnings of any Subsidiary of such
Person to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of law applicable to such Subsidiary;
(4) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of income accrued during such
period; (5) any write-up of any asset; (6) any net gain from the collection of
the proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person; (8) in the case of a successor to such Person by
consolidation or merger or as a transferee of its assets, any earnings of such
successor prior to such consolidation, merger or transfer of assets; and (9) any
deferred credit representing the excess of equity in any Subsidiary of such
Person at the date of acquisition of such Subsidiary over the cost to such
Person of the investment in such Subsidiary.

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.

 

    A-6    Credit Agreement (Omni)



--------------------------------------------------------------------------------

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.

 

“Equity Commitment” means the third party commitment to make an equity
investment in Omni in accordance with the terms set forth in Annex K.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

 

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) with respect to a Title IV Plan, any event described in Section 4043(c) of
ERISA for which notice to the PBGC has not been waived; (b) the withdrawal of
any Credit Party or ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any
Credit Party or any ERISA Affiliate from any Multiemployer Plan; (d) the filing
of a notice of intent to terminate a Title IV Plan in a distress termination
described in Section 4041(c) of ERISA or the treatment of a plan amendment as a
termination under Section 4041 of ERISA; (e) the institution of proceedings to
terminate a Title IV Plan or Multiemployer Plan by the PBGC; (f) with respect to
a Title IV Plan, the existence of an “accumulated funding deficiency” (as
defined in Section 412 of the IRC or Section 302 of ERISA) whether or not
waived, or the failure to make by its due date a required installment under
Section 412(m) of the Code or the failure to make any required contribution to a
Multiemployer Plan; (g) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of

 

    A-7    Credit Agreement (Omni)



--------------------------------------------------------------------------------

ERISA of an application for a waiver of the minimum funding standard with
respect to a Title IV Plan; (h) the making of any amendment to any Title IV Plan
which could result in the imposition of a lien or the posting of a bond or other
security; (i) with respect to a Title IV Plan an event described in Section
4062(e) of ERISA; (j) any other event or condition that would reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (k) the termination of a Multiemployer Plan under Section
4041A of ERISA or the reorganization or insolvency of a Multiemployer Plan under
Section 4241 or 4245 of ERISA; (l) the loss of a Qualified Plan’s qualification
or tax exempt status; or (m) the termination of a Plan described in Section 4064
of ERISA.

 

“Event of Default” has the meaning ascribed to it in Section 8.1.

 

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

 

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

 

“Financial Covenants” means the financial covenants set forth in Annex G.

 

“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrowers delivered
in accordance with Section 3.4 and Annex E.

 

“Fiscal Month” means any of the monthly accounting periods of Borrowers.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Borrowers,
ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of Borrowers ending on
December 31 of each year.

 

“Fixed Charges” means, with respect to any Person for any fiscal period, (a) the
aggregate of all Interest Expense paid or accrued during such period, plus (b)
scheduled payments of principal with respect to Indebtedness during such period,
plus (c) Capital Expenditures during such period plus (d) income taxes paid or
payable in cash with respect to such fiscal period.

 

“Fixed Charge Coverage Ratio” means, with respect to any Person for any fiscal
period, the ratio of EBITDA to Fixed Charges.

 

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.

 

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by

 

    A-8    Credit Agreement (Omni)



--------------------------------------------------------------------------------

its terms matures more than one year from, or is directly or indirectly
renewable or extendible at such Person’s option under a revolving credit or
similar agreement obligating the lender or lenders to extend credit over a
period of more than one year from the date of creation thereof, and specifically
including all Indebtedness secured by mortgages or deeds of trust on any Real
Estate (including the Senior Mortgage Indebtedness), Permitted Vehicle and
Rolling Stock Indebtedness, Capital Lease Obligations, Indebtedness under the
Revolver Credit Agreement, Indebtedness under the Senior Term Loan Facility,
current maturities of long-term debt, revolving credit and short-term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of Credit Parties, the Obligations and, without duplication, Guaranteed
Indebtedness consisting of guaranties of Funded Debt of other Persons.

 

“Funding Date” has the meaning ascribed to it in Section 1.1(a)(i).

 

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied, as such term is further defined in Annex G to the
Agreement.

 

“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.

 

“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guaranteed Indebtedness” means as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation, (b)
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to

 

    A-9    Credit Agreement (Omni)



--------------------------------------------------------------------------------

maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation, (d) protect the
beneficiary of such arrangement from loss (other than product warranties given
in the ordinary course of business) or (e) indemnify the owner of such primary
obligation against loss in respect thereof. The amount of any Guaranteed
Indebtedness at any time shall be deemed to be an amount equal to the lesser at
such time of (x) the stated or determinable amount of the primary obligation in
respect of which such Guaranteed Indebtedness is incurred and (y) the maximum
amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guaranteed Indebtedness, or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.

 

“Guaranties” means, collectively, each Subsidiary Guaranty and any other
guaranty executed by any Guarantor in favor of Agent and Lenders in respect of
the Obligations.

 

“Guarantors” means each Subsidiary of each Borrower (other than any such
Subsidiary that is a Borrower), and each other Person, if any, that executes a
guaranty or other similar agreement in favor of Agent, for itself and the
ratable benefit of Lenders, in connection with the transactions contemplated by
the Agreement and the other Loan Documents.

 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

 

“Inactive Subsidiaries” means any one or more of:

 

(a) American Aviation, L.L.C., a Missouri limited liability company;

 

(b) Omni Energy Services – Alaska, Inc., an Alaska corporation;

 

(c) Hamilton Drill Tech, Inc., a Canadian corporation;

 

(d) Omni International Energy Services, Ltd., a Cayman Islands corporation; and

 

(e) Gulf Coast Resources, Inc., a Louisiana corporation.

 

“Indebtedness” means, with respect to any Person, without duplication,

 

(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property payment for which is deferred 6 months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than 6 months unless being
contested in good faith,

 

(b) all reimbursement and other obligations with respect to letters of credit,
bankers’ acceptances and surety bonds, whether or not matured,

 

(c) all obligations evidenced by notes, bonds, debentures or similar
instruments,

 

(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),

 

    A-10    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(e) all Capital Lease Obligations and the present value (discounted at the Index
Rate as in effect on the Closing Date) of future rental payments under all
synthetic leases,

 

(f) all obligations of such Person under commodity purchase or option agreements
or other commodity price hedging arrangements, in each case whether contingent
or matured,

 

(g) all obligations of such Person under any foreign exchange contract, currency
swap agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured,

 

(h) all Indebtedness referred to above secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien upon or in property or other assets (including accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness, and

 

(i) the Obligations.

 

“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.

 

“Indemnified Person” has the meaning ascribed to in Section 1.13.

 

“Index Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “prime
rate” (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
Bank prime loan rate or its equivalent), and (ii) the Federal Funds Rate plus 50
basis points per annum.

 

“Index Rate Loan” means each Advance during any period that the Loan bears
interest by reference to the Index Rate.

 

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

 

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

 

“Intercompany Notes” has the meaning ascribed to it in Section 6.3(a)(x).

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Closing Date between Agent, Revolver Lender and Senior Agent.

 

“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of EBITDA to Interest Expense.

 

    A-11    Credit Agreement (Omni)



--------------------------------------------------------------------------------

“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including,
interest expense with respect to any Funded Debt of such Person and interest
expense for the relevant period that has been capitalized on the balance sheet
of such Person.

 

“Interest Payment Date” means the first Business Day of each month; provided,
that, in addition to the foregoing, each of (x) the date upon which the Term
Loan Commitment has been terminated and the Term Loan has been paid in full and
(y) the Maturity Date shall be deemed to be an “Interest Payment Date” with
respect to any interest that has then accrued under the Agreement.

 

“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.

 

“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account; (iii)
all securities accounts of any Credit Party; (iv) all commodity contracts of any
Credit Party; and (v) all commodity accounts held by any Credit Party.

 

“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.

 

“IRS” means the Internal Revenue Service.

 

“Lenders” means ORIX, the other Lenders named on the signature pages of the
Agreement, and, if any such Lender shall decide to assign all or any portion of
the Obligations, such term shall include any assignee of such Lender.

 

“Leverage Ratio” means, with respect to Omni and its Subsidiaries, on a
consolidated basis, the ratio of (a) Funded Debt as of any date of determination
(including the average daily closing balance of the Revolver Loan for the 30
days preceding and including any date of determination), to (b) EBITDA for the
twelve months ending on that date of determination.

 

“LIBOR Breakage Fee” means an amount equal to the amount of any losses,
expenses, liabilities (including, without limitation, any loss (including
interest paid) and lost opportunity cost in connection with the re-employment of
such funds) that Lenders may sustain as a result of (i) any default by Borrowers
in making any borrowing of, conversion into or continuation of the LIBOR Loan
following Borrower’s delivery to Agent of any LIBOR Loan request in respect
thereof or (ii) any payment of the LIBOR Loan on any day that is not the last
day of the LIBOR Period applicable thereto (regardless of the source of such
prepayment and whether voluntary, by acceleration or otherwise). For purposes of
calculating amounts payable to Lenders under Section 1.3(c), Lenders shall be
deemed to have actually funded the LIBOR Loan through the purchase of a deposit
bearing interest at LIBOR in an amount equal to the amount of the LIBOR Loan and
having a maturity and repricing characteristics comparable to the relevant LIBOR
Period.

 

    A-12    Credit Agreement (Omni)



--------------------------------------------------------------------------------

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

 

“LIBOR Loan” means an Advance during such period as the Advance bears interest
by reference to the LIBOR Rate.

 

“LIBOR Period” means, with respect to each LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrowers pursuant to the Agreement and ending
three months thereafter, provided, that the foregoing provision relating to
LIBOR Periods is subject to the following:

 

(b) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

 

(c) any LIBOR Period that would otherwise extend beyond the Maturity Date shall
end two (2) LIBOR Business Days prior to such date; and

 

(d) any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month.

 

“LIBOR Rate” means for each calendar month, a rate of interest determined by
Agent equal to the greater of (1) 2.60%, and (2) the quotient of:

 

(a) the offered rate for deposits in United States Dollars for the applicable
calendar month that appears on Telerate Page 3750 as of 11:00 a.m. (London
time), on the second full LIBOR Business Day next preceding the first day of
such calendar month (unless such date is not a Business Day, in which event the
next succeeding Business Day will be used); divided by

 

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is two LIBOR Business Days prior to the beginning of such calendar
month (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board) that are required to be maintained by
a member bank of the Federal Reserve System.

 

If such interest rates shall cease to be available from Telerate News Service
(or its successor satisfactory to Agent), the LIBOR Rate shall be determined
from such financial reporting service or other information as shall be mutually
acceptable to Agent and Borrower Representative.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.

 

    A-13    Credit Agreement (Omni)



--------------------------------------------------------------------------------

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

 

“Litigation” has the meaning ascribed to it in Section 3.13.

 

“Loan Account” has the meaning ascribed to it in Section 1.12.

 

“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
Intercreditor Agreement, and all other agreements, instruments, documents and
certificates identified in the Schedule of Documents executed and delivered to,
or in favor of, Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Credit Party, or any employee of any Credit Party, and
delivered to Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby. Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.

 

“Loan Payment Date” shall mean each January 1, April 1, July 1 and October 1
beginning on April 1, 2007 through and including the Maturity Date (it being
understood that the Maturity Date shall be a Loan Payment Date regardless of
whether it occurs on one of the foregoing dates).

 

“Margin Stock” has the meaning ascribed to in Section 3.10.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of any Credit
Party or the Credit Parties considered as a whole, (b) any Borrower’s or
Guarantor’s ability to pay the Term Loan or any of the other Obligations in
accordance with the terms of the Agreement, (c) the Collateral or Agent’s Liens,
on behalf of itself and Lenders, on the Collateral or the priority of such
Liens, or (d) Agent’s or any Lender’s rights and remedies under the Agreement
and the other Loan Documents (in all cases, to the extent arising from a
material adverse development in the Advantage Litigation, solely to the extent
that Agent was not aware of such material adverse development on or prior to
February 25, 2005). Without limiting the generality of the foregoing, any event
or occurrence adverse to one or more Credit Parties which results or could
reasonably be expected to result in losses, costs, damages, liabilities or
expenditures in excess of $5,100,000 shall constitute a Material Adverse Effect.

 

“Maturity Date” means the earliest of (a) August 29, 2010, (b) the date of
termination of Lenders’ obligations to permit the Term Loan to remain
outstanding pursuant to Section 8.2(b), (c) the date of termination of the
Revolver Credit Agreement, (d) the date on which the commitments provided to
Borrowers by the Revolver Lender under the Revolver Credit Agreement are in an
amount that is less than the Minimum Revolver Commitment Amount, and (e) the
date of indefeasible prepayment in full by Borrowers of the Term Loan and the
permanent reduction of the Term Loan Commitment to zero dollars ($0).

 

“Maximum Leverage Ratio” means, as of any date of determination, the “Maximum
Leverage Ratio” that is specified in paragraph (d) of Annex G for the most
recent Fiscal Quarter ending date on or prior to such date of determination.

 

    A-14    Credit Agreement (Omni)



--------------------------------------------------------------------------------

“Mexico” has the meaning ascribed to it in the preamble to the Agreement.

 

“Minimum Revolver Commitment Amount” means $15,000,000.

 

“Mortgaged Properties” means any Real Estate that is owned by any Borrower that
is subject to a mortgage in favor of Agent to secure the Obligations. It is
acknowledged and agreed that the Real Estate owned by Omni as of the Closing
Date that is located at (i) 4506, 4512 and 4524 N.E. Evengeline Thruway,
Carencro, Lafayette Parish, Louisiana and (ii) 17715 Highway 82, Abbeville,
Vermilion Parish, Louisiana are not required to be a Mortgaged Property.

 

“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by any Credit Party to Agent on behalf of itself
and Lenders with respect to the Mortgaged Properties, all in form and substance
reasonably satisfactory to Agent.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Sections 3(37)
or 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

 

“Non-Funding Lender” has the meaning ascribed to it in Section 9.9(a)(ii).

 

“Notes” means, collectively, the Term A Notes.

 

“Notice of Advance” has the meaning ascribed to it in Section 1.1(a)(i).

 

“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement or other instrument, arising under the Agreement or
any of the other Loan Documents. This term includes all principal, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against any Credit Party in bankruptcy, whether or not allowed
in such case or proceeding), Fees, hedging obligations under swaps, caps and
collar arrangements provided by any Lender, expenses, attorneys’ fees and any
other sum chargeable to any Credit Party under the Agreement or any of the other
Loan Documents.

 

“Offshore Aviation” has the meaning ascribed to it in the preamble to the
Agreement.

 

“Omni” has the meaning ascribed to it in the preamble to the Agreement.

 

“Omni Acquisition” has the meaning ascribed to it in Section 1.3(b)(vi).

 

“Omni Properties” has the meaning ascribed to it in the preamble to the
Agreement.

 

“ORIX” means ORIX Finance Corp., a Delaware corporation.

 

“ORIX Fee Letter” means that certain letter, dated as of August 24, 2005,
between ORIX and Omni with respect to certain Fees to be paid from time to time
by Borrowers to ORIX.

 

“Parts and Supplies Inventory” shall mean all of any Credit Party’s now owned
and hereafter existing or acquired goods, wherever located, consisting of such
Credit Party’s inventory of finished aviation and drilling parts and supplies
held by any Credit Party for incorporation into Seismic and Environmental
Equipment used by any Credit Party in its business or for sale in the ordinary
course of its business to third parties, in each case which are not attached to,
incorporated into or affixed to any Seismic and Environmental Equipment.

 

    A-15    Credit Agreement (Omni)



--------------------------------------------------------------------------------

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party by virtue of which such Credit Party licenses or is
licensed any right with respect to any invention on which a Patent is in
existence.

 

“Patent, Trademark and Copyright Security Agreement” means the Patent, Trademark
and Copyright Security Agreement made in favor of Agent, on behalf of itself and
Lenders, by each applicable Credit Party.

 

“Patents” means all of the following: (a) all letters patent of the United
States or of any other country, all registrations and recordings thereof, and
all applications for letters patent of the United States or of any other
country, including registrations, recordings and applications in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State, or any other country, and (b) all reissues,
continuations, continuations-in-part or extensions thereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

 

“Permitted Encumbrances” means the following encumbrances:

 

(a) Liens for taxes or assessments or other governmental Charges not yet due and
payable or which are being contested in accordance with Section 5.2(b);

 

(b) pledges or deposits of money securing statutory obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation (excluding Liens under ERISA);

 

(c) pledges or deposits of money securing bids, tenders, contracts (other than
contracts for the payment of money) or leases to which any Credit Party is a
party as lessee made in the ordinary course of business;

 

(d) inchoate and unperfected workers’, mechanics’ or similar liens arising in
the ordinary course of business, so long as such Liens attach only to Equipment,
Fixtures and/or Real Estate;

 

(e) carriers’, warehousemen’s, suppliers’ or other similar possessory liens
arising in the ordinary course of business and securing liabilities in an
outstanding aggregate amount not in excess of $50,000 at any time, so long as
such Liens attach only to Inventory;

 

(f) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Credit Party is a party;

 

(g) any attachment or judgment lien not constituting an Event of Default under
Section 8.1(j);

 

(h) zoning restrictions, easements, licenses, or other restrictions on the use
of any Real Estate or other minor irregularities in title (including leasehold
title) thereto, so long as the same do not materially impair the use, value, or
marketability of such Real Estate;

 

(i) Liens with respect to Senior Mortgage Indebtedness in existence on the
Closing Date;

 

    A-16    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(j) presently existing or hereafter created Liens in favor of Agent, on behalf
of Lenders;

 

(k) Liens securing the obligations under the Revolver Credit Agreement to the
extent permitted pursuant to the Intercreditor Agreement which Liens may be
senior to the Liens of Agent;

 

(l) Liens securing the Senior Term Loan Agreement to the extent permitted
pursuant to the Intercreditor Agreement which Liens may be senior to the Liens
of Agent; and

 

(m) Liens expressly permitted under clauses (b) and (c) of Section 6.7 of the
Agreement.

 

“Permitted Vehicle and Rolling Stock Indebtedness” means Indebtedness under (i)
that certain Master Open-End Vehicle Lease Agreement between Allstate Leasing,
Inc., a Maryland corporation, and Omni, dated June 11, 2001, and (ii) that
certain Security Agreement (OTIS Web) Retail Installment Contract between
Peterbilt of Lafayette, LLC and Omni dated as of February 26, 2004, in an
aggregate principal amount outstanding at any time not to exceed $1,900,000,
secured only by Permitted Encumbrances on the vehicles or rolling stock being
leased or purchased pursuant thereto by the Credit Parties as of the Closing
Date or at any time thereafter.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” means, at any time, an “employee benefit plan”, as defined in Section
3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains, contributes
to or has an obligation to contribute to or has maintained, contributed to or
had an obligation to contribute to at any time within the past 7 years on behalf
of participants who are or were employed by any Credit Party or ERISA Affiliate.

 

“Pledge Agreement” means the Pledge Agreement of even date herewith executed by
each Credit Party in favor of Agent, on behalf of itself and Lenders, pledging
all Stock of its Subsidiaries and all Intercompany Notes owing to or held by it.

 

“Pledged Trussco Note Interest” means the 1/3 interest in each of the Trussco
Notes, which 1/3 interest was originally held by Craig Hargrave.

 

“Preferred Stock Documents” means that certain Omni Energy Services Corp.
Securities Purchase Agreement dated May 18, 2005 between Omni and the
“Purchasers” identified therein and the other documents referred to therein to
be executed and delivered in connection therewith, all in form and substance
reasonably satisfactory to Agent.

 

“Preferred Stock Transaction” means the issuance of preferred Stock under the
Preferred Stock Documents and the execution and delivery of all of the Preferred
Stock Documents, each in form and substance reasonably satisfactory to Agent.

 

“Proceeds” means “proceeds,” as such term is defined in the Code, including

 

(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral,

 

(b) any and all payments (in any form whatsoever) made or due and payable to any
Credit Party from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any Person acting under color of governmental
authority),

 

    A-17    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(c) any claim of any Credit Party against third parties (i) for past, present or
future infringement of any Patent or Patent License, or (ii) for past, present
or future infringement or dilution of any Copyright, Copyright License,
Trademark or Trademark License, or for injury to the goodwill associated with
any Trademark or Trademark License,

 

(d) any recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral,

 

(e) all amounts collected on, or distributed on account of, other Collateral,
including dividends, interest, distributions and Instruments with respect to
Investment Property and pledged Stock, and

 

(f) any and all other amounts, rights to payment or other property acquired upon
the sale, lease, license, exchange or other disposition of Collateral and all
rights arising out of Collateral.

 

“Pro Forma” means the unaudited consolidated and consolidating balance sheet of
Omni and its Subsidiaries as of June 30, 2005 after giving pro forma effect to
the Related Transactions.

 

“Projections” means Credit Parties’ forecasted consolidated and consolidating:
(a) balance sheets; (b) profit and loss statements; (c) cash flow statements;
and (d) capitalization statements, all prepared on a Subsidiary by Subsidiary or
division-by-division basis, if applicable, and otherwise consistent with the
historical Financial Statements of the Credit Parties, together with appropriate
supporting details and a statement of underlying assumptions.

 

“Pro Rata Share” means with respect to all matters relating to any Lender, (a)
prior to the termination or expiration of the Term Loan Commitment, the
percentage obtained by dividing (i) the Term Loan Commitment of that Lender by
(ii) the aggregate Term Loan Commitment of all Lenders, as any such percentages
may be adjusted by assignments permitted pursuant to Section 9.1, and (b) at all
times on and after the termination or expiration of the Term Loan Commitment,
the percentage obtained by dividing (i) the aggregate outstanding principal
balance of the Term Loan held by that Lender, by (ii) the outstanding principal
balance of the Term Loan.

 

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

 

“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes; provided, that no
Person proposed to become a Lender after the Closing Date and

 

    A-18    Credit Agreement (Omni)



--------------------------------------------------------------------------------

determined by Agent to be acting in the capacity of a vulture fund or distressed
debt purchaser shall be a Qualified Assignee, and no Person or Affiliate of such
Person proposed to become a Lender after the Closing Date and that holds
Subordinated Debt or Stock issued by any Credit Party shall be a Qualified
Assignee.

 

“Real Estate” has the meaning ascribed to it in Section 3.6.

 

“Refinance” shall mean to refinance or replace or to issue other Indebtedness in
exchange or replacement for, such Indebtedness, in whole or in part.
“Refinanced” and “Refinancing” shall have correlative meanings.

 

“Related Transactions” means the initial borrowing under the Term Loan on the
Closing Date, the Preferred Stock Transaction, the transactions evidenced by the
Revolver Credit Agreement, the transactions evidenced by the Senior Term Loan
Agreement, the payment of all fees, costs and expenses associated with all of
the foregoing and the execution and delivery of all of the Related Transactions
Documents.

 

“Related Transactions Documents” means the Loan Documents, the Revolver Credit
Agreement and other Revolver Documents, the Senior Term Loan Agreement and the
other Senior Term Loan Documents, the Preferred Stock Documents, and all other
agreements or instruments executed in connection with the Related Transactions.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“Requisite Lenders” means Lenders having (a) more than 50.1% of the Term Loan
Commitment, or (b) if the Term Loan Commitment has been terminated, more than
50.1% of the aggregate outstanding amount of the Term Loan.

 

“Reserves” means reserves established by Agent from time to time against the
Term Loan Availability. Without limiting the generality of the foregoing,
Reserves established to ensure the payment of accrued Interest Expenses or
Indebtedness shall be deemed to be a reasonable exercise of Agent’s credit
judgment.

 

“Restricted Payment” means, with respect to any Credit Party

 

(a) the declaration or payment of any dividend or the incurrence of any
liability to make any other payment or distribution of cash or other property or
assets in respect of Stock;

 

(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly;

 

(c) any payment or prepayment of principal of, premium, if any, or interest,
fees or other charges on or with respect to, and any redemption, purchase,
retirement, defeasance, sinking fund or similar payment and any claim for
rescission with respect to, any Subordinated Debt;

 

(d) any payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire Stock
of such Credit Party now or hereafter outstanding;

 

    A-19    Credit Agreement (Omni)



--------------------------------------------------------------------------------

(e) any payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any shares of such Credit
Party’s Stock or of a claim for reimbursement, indemnification or contribution
arising out of or related to any such claim for damages or rescission;

 

(f) any payment, loan, contribution, or other transfer of funds or other
property to any Stockholder of such Credit Party other than payment of
compensation in the ordinary course of business to Stockholders who are
employees of such Person; and

 

(g) any payment of management fees (or other fees of a similar nature) by such
Credit Party to any Stockholder of such Credit Party or its Affiliates.

 

“Retiree Welfare Plan” means, at any time, a welfare plan (within the meaning of
Section 3(1) of ERISA) that provides for continuing coverage or benefits for any
participant or any beneficiary of a participant after such participant’s
termination of employment, other than continuation coverage provided pursuant to
Section 4980B of the IRC or other similar state law and at the sole expense of
the participant or the beneficiary of the participant.

 

“Revolver Credit Agreement” means that certain Amended and Restated Loan and
Security Agreement dated as of May 18, 2005 as it may be amended, restated, or
refinanced from time to time thereafter (without regard to any amendments
thereto that are not permitted under the Intercreditor Agreement) among
Borrowers and Revolver Lender, pursuant to which Revolver Lender is providing to
Borrowers a revolving credit facility as more particularly described therein.

 

“Revolver Credit Availability” means, as of any time of determination, “Undrawn
Availability” under and as defined in the Revolver Credit Agreement.

 

“Revolver Documents” means the Revolver Credit Agreements and all “Other
Documents” (as defined therein).

 

“Revolver Lender” means Webster Business Credit Corporation.

 

“Revolver Loan” means, as of any time of determination, the sum of (i) the
outstanding “Revolving Advances” (as defined in the Revolver Credit Agreement)
and (ii) the face amount of all outstanding “Letters of Credit” (as defined in
the Revolver Credit Agreement).

 

“Schedule of Documents” means the schedule, including all appendices, exhibits
or schedules thereto, listing certain documents and information to be delivered
in connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.

 

“Security Agreement” means the Security Agreement of even date herewith entered
into by and among Agent, on behalf of itself and Lenders, and each Credit Party
that is a signatory thereto.

 

“Seismic and Environmental Equipment” means all of any Credit Party’s equipment
consisting of seismic drilling equipment, environmental equipment and all other
equipment used by any Credit Party in connection with its provision of seismic
drilling services or environmental services, or otherwise used in connection
with any Credit Party’s seismic drilling business division or environmental
business division; provided, that Seismic and Environmental Equipment shall
exclude all new and unused Parts and Supplies Inventory not affixed to or
incorporated in such equipment.

 

“Seismic Aviation” has the meaning ascribed to it in the preamble to the
Agreement.

 

“Seismic Services” has the meaning ascribed to it in the preamble to the
Agreement.

 

    A-20    Credit Agreement (Omni)



--------------------------------------------------------------------------------

“Senior Agent” shall mean General Electric Capital Corporation, in its capacity
as Agent on behalf and for the benefit of the Senior Lenders under the Senior
Term Loan Agreement, and any successor Senior Agent appointed pursuant to the
Senior Term Loan Agreement.

 

“Senior Lenders” means General Electric Capital Corporation and the other
lenders signatory to the Senior Term Loan Agreement from time to time.

 

“Senior Management” shall mean James C. Eckert, G. Darcy Klug, Shawn L. Rice and
any other person serving as chief executive officer, chief operating officer and
chief financial officer of a Borrower, regardless of nominal title.

 

“Senior Term Loan” means, as of any time of determination, the sum of the
outstanding “Obligations” (as defined in the Senior Term Loan Agreement).

 

“Senior Term Loan Agreement” means that certain Credit Agreement dated as of May
18, 2005 as it may be amended, restated, or refinanced from time to time
thereafter (without regard to any amendments thereto that are not permitted
under the Intercreditor Agreement) among Borrowers, each of the other Credit
Parties party thereto, Senior Agent and Senior Lenders, pursuant to which Senior
Lenders are providing to Borrowers a term credit facility as more particularly
described therein.

 

“Senior Term Loan Documents” means the Senior Term Loan Agreements and all “Loan
Documents” (as defined therein).

 

“Senior Mortgage Indebtedness” means any Indebtedness of any Credit Party that
is secured by Liens on any Real Estate of any Credit Party, except to the extent
such Indebtedness constitutes Subordinated Debt (and such Liens are subordinated
to Liens on such Real Estate in favor of Agent (granted pursuant to a Mortgage)
on terms approved by Agent and Required Lenders).

 

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

 

    A-21    Credit Agreement (Omni)



--------------------------------------------------------------------------------

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

 

“Subordinated Debenture Notes” means each of the Subordinated Notes issued to
(i) Provident Premier Master Fund Ltd. in the principal amount of $1,074,480.09,
(ii) Portside Growth and Opportunity Fund in the principal amount of
$1,074,480.09, and (iii) Manchester Securities Corp. in the principal amount of
$2,148,960.18.

 

“Subordinated Debt” means any Indebtedness of any Credit Party subordinated to
the Obligations in a manner and form satisfactory to Agent and Lenders in their
sole discretion, as to right and time of payment and as to any other rights and
remedies thereunder.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

 

“Subsidiary Guaranty” means the Guaranty of even date herewith executed by each
Subsidiary of Omni that is not a Borrower in favor of Agent, on behalf of itself
and Lenders.

 

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

 

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Agent or a Lender by the jurisdictions under the laws of which
Agent and Lenders are organized or conduct business or any political subdivision
thereof.

 

“Term Loan” has the meaning assigned to it in Section 1.1(a)(i).

 

“Term Loan Availability” means, as of any date of determination for purposes of
the making of any contemplated Advance, an amount equal to the least of:

 

(a) the Unfunded Term Loan Commitment;

 

(b) the excess of (i) an amount equal to the product of 4.25 and the EBITDA for
the most recently ended 12 Fiscal Month period for which Financial Statements
have been provided to Agent over (ii) the principal amount of all Funded Debt as
of such date.

 

“Term Loan Commitment” means, as of any time of determination, (a) as to any
Lender, the commitment of such Lender to make its Pro Rata Share of the Term
Loan in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Annex J to the Agreement or in the most recent
Assignment Agreement executed by such Lender, and (b) as to all

 

    A-22    Credit Agreement (Omni)



--------------------------------------------------------------------------------

Lenders the aggregate commitment of all Lenders to make the Term Loan, which
aggregate commitment shall be Twenty-Five Million Dollars ($25,000,000) on the
Closing Date, in all cases as any such amounts may be reduced pursuant to this
Agreement. Upon any voluntary or mandatory reduction of aggregate commitments as
provided for hereunder, each Lender’s commitment shall be reduced in an amount
equal to its Pro Rata Share of the amount of such reduction.

 

“Term Note” has the meaning assigned to it in Section 1.1(a)(i).

 

“Termination Date” means the date on which (a) the Term Loan has been
indefeasibly repaid in full, (b) all other Obligations under the Agreement and
the other Loan Documents have been completely discharged, and (c) none of
Borrowers shall have any further right to borrow any monies under the Agreement.

 

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
subject to Title IV of ERISA or Section 412 of the IRC, and that any Credit
Party or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party by virtue of which such Credit Party
licenses or is licensed any right to use any Trademark.

 

“Trademarks” means all of the following: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

 

“Trussco” has the meaning ascribed to it in the preamble to the Agreement.

 

“Trussco Modification Agreement” means the Surrender of Notes Agreement dated
May 18, 2005 among Omni, Trussco, Trussco Properties, Omni Properties and Craig
Hargrave, N.R. Broussard, Jr., Danny P. Broussard and Larry Becker.

 

“Trussco Note 1” means that certain Promissory Note (Seller Note No. 1), dated
June 30, 2004 in the original principal amount of $1,500,000 executed by Omni to
the order of Edward A. LaBorde, Craig Hargrave, and Karl Comeaux.

 

“Trussco Note 2” means that certain Promissory Note (Seller Note No. 2), dated
June 30, 2004 in the original principal amount of up to $3,000,000 executed by
Omni to the order of Edward A. LaBorde, Craig Hargrave, and Karl Comeaux.

 

“Trussco Notes” means Trussco Note 1 and Trussco Note 2.

 

“Trussco Properties” has the meaning ascribed to it in the preamble to the
Agreement.

 

“Trussco Put Letters” means collectively, (i) the letter agreement dated May 18,
2005 between Omni and Craig Hargrave and (ii) the letter agreement dated May 18,
2005 between Omni and Larry Becker.

 

    A-23    Credit Agreement (Omni)



--------------------------------------------------------------------------------

“Trussco Subordinated Obligations” means the “Subordinated Obligations” under
and as defined in each of the Trussco Subordination Agreements.

 

“Trussco Subordination Agreements” means the subordination agreements executed
by each of the Trussco Subordination Parties in favor of Agent and Lenders in a
form acceptable to Lenders in their sole discretion.

 

“Trussco Subordination Parties” means Craig Hargrave and Larry Becker.

 

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of five years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Credit Party or any ERISA
Affiliate as a result of such transaction.

 

“Unfunded Term Loan Commitment” means, as of any time of determination through
and including the Commitment Termination Date, the excess of the Term Loan
Commitment as of such time over the aggregate amount of all Advances made under
this Agreement prior to such time (as calculated without giving effect to any
payments or prepayments of principal in respect of the Term Loan which may have
been made at any time or from time to time on or prior to such time of
determination).

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control. Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.

 

    A-24    Credit Agreement (Omni)